             Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 1 of 54

                                       COMMONWEALTH OF MASSACHUSETTS
                  EXECUTIVE OFFICE OF ENERGY & ENVIRONMENTAL AFFAIRS
                         DEPARTMENT OF ENVIRONMENTAL PROTECTION
                                  ONE WINTER STREET, BOSTON, MA 02108 617-292-5500




                      THE OFFICE OF APPEALS AND DISPUTE RESOLUTION



                                                                            June 16, 2017



In the Matter of                                                            OADRDocketNo. WET-2015-016
Gooseberry Island Trust and                                                 DEP File No. SE-43-2773
SN Trust                                                                    Mashpee,MA



                                        RECOMMENDED FINAL DECISION

                                                       INTRODUCTION

          The Gooseberry Island Trust and the SN Trust (collectively "the Petitioners") originally

filed this appeal challenging a Superseding Order of Conditions ("SOC") that the Southeast

Regional Office of the Massachusetts Department of Environmental Protection ("MassDEP" or

"the Department") issued to the Petitioners pursuant to the Massachusetts Wetlands Protection

Act, G.L. c. 131, § 40 ("MWPA") and the Wetlands Regulations, 310 CMR 10.00 et seq. ("the

Wetlands Regulations") denying their proposed construction of a timber bridge extending from 0

Punkhom Point Road in Mashpee, Massachusetts ("Mashpee") across a narrow channel of water

to Gooseberry Island in Mashpee ("the original proposed Project"). SOC, at pp. 1-2. The

proposed timber bridge was to be an 11 feet wide by 200 feet long structure supported by thirty-

nine 14 inch diameter timber piles that was to provide vehicular and pedestrian access :from the


 This information is available In alternate format. Call Michelle Waters-Ekanem, Diversity Director, at 617-292-5751. TDD# 1-866-539-7622
                                                              or 1-617-574-6868
                                                       MassDEP Website: www.mass.gov



                                                      0    Printed on Recycled Paper
             Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 2 of 54



 Mashpee mainland to Gooseberry Island. Id. The proposed timber bridge was also to facilitate

 the Petitioners' construction of a single family home on Gooseberry Island, which the Town of

Mashpee Zoning Board of Appeals ("ZBA") had previously rejected due to the lack of vehicular

access between Gooseberry Island and the Mashpee mainland. Pre-filed Direct Testimony of

Thomas J. Bunker, PLS ("Mr. Bunker's PFT"), ,r 12.

           The Department's SOC affirmed the Town of Mashpee Conservation Commission's

("MCC") earlier denial of the original proposed Project after determining that the Project failed

. to satisfy the Performance Standards for activities in Salt Marsh as set forth in the Wetlands

Regulations at 310 CMR 10.32(3) and 10.32(4). 1 SOC, at p. 2. The Department determined that

the original proposed Project failed to satisfy the Performance Standards for Salt Marsh for the

following reasons. Id.

           310 CMR 10.32(3) provides in relevant part that "[a] proposed project in a salt marsh, on

lands within 100 feet of a salt marsh, or in a body of water adjacent to a salt marsh shall not

destroy any portion of the salt marsh and shall not have an adverse effect on the productivity of

the salt marsh." The Department determined that "[tJhe [original] proposed project would

destroy salt marsh and would have an adverse effect on the productivity of the salt marsh"

1 The   Wetlands Regulations at 310 CMR 10.32(2) define "Salt Marsh" as;

         · a coastal wetland that extends landward up to the highest high tide line, that is, the highest spring tide of the
           year, and is characterized by plants that are well adapted to or prefer living in, saline soils. Dominant plants
           within salt marshes typically include. salt meadow cord grass (Spartina patens) and/or salt marsh cord grass
           (Spartina alterniflora), but may also include, without limitation, spike grass (Distichlis spicata), high-tide
           bush (lvafrutescens), black grass (Juncus gerardil), and common reedgrass (Phragmites). A salt marsh
           may contain tidal creeks, ditches and pools.

Under the Regulations, "Salt marshes are significant to protection of marine fisheries, wildlife habitat, and where
there are shellfish, to protection ofland containing shellfish, and prevention of pollution and are likely to be
significant to storm damage prevention and ground water supply." 310 CMR I 0.32(1). As such, no work or
activities may be authorized in Salt Marsh unless they satisfy the applicable "Performance Standards" in 310 CMR
10.32(3)-10.32(6). "Performance Standards" are ''th[e] requirements established by [the Wetlands Regulations] for
activities in or affecting [specific wetlands areas protected by MWPA]." 310 CMR 10.04. The Performance
Standards appear at 310 CMR 10.25 through 10.35 and 10.37, and 310 CMR 10.54 through 10.60. Id.


In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page2 of53
            Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 3 of 54



 because: ( 1) "the installation of [sixteen] 14-inch diameter piles within the salt marsh would

result in the physical destruction of 17 .1 square feet of salt marsh" and (2) "the shading impacts

 of 990 square feet of bridge decking would have an adverse effect on the productivity of the salt

marsh by retarding growth and altering the distribution and composition of the underlying

vegetation." SOC, at p. 2.

        310 CMR 10.32(4) provides that "[n]otwithstandingthe provisions of310 CMR 10.32(3),

a small project within a salt marsh, such as an elevated walkway or other structure which has no

adverse effects other than blocking sunlight from the underlying vegetation for a portion of each

day, may be permitted if such a project complies with all other applicable requirements of [the

Wetlands Regulations at] 310 CMR 10.21 through 10.37." The Department determined that the

Petitioners' proposed timber bridge was not a "small project" pursuant to 310 CMR 10.32(4)

because "[the proposed] structure [would be] 11 feet wide by 200 feet long and utilize[e] [thirty-

nine] 14-inch diameter piles to support the structure." SOC, at p. 2. The Department also

determined that "[d]ue to its east-west orientation and size, the large bridge [would] block at

least 50% of the sunlight from the underlying vegetation for the majority of, if not the entire

day." Id.

        The Petitioners initially claimed that the Department's SOC denying the original

proposed Project was improper, but shortly after filing this appeal, they waived their challenge to

the SOC by withdrawing their original proposed Project plan and submitting a revised proposed

Project Plan ("Revised Project Plan") to the Department proposing to construct a steel bridge

instead of a timber bridge. The Department supports the Petitioners' Revised Project Plan and

requests that the Plan be reviewed and approved in this appeal pursuant to the Department's Plan

Change Policy, as set forth in Wetlands Program Policy 91-1: Plan Changes, because the



In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 3 of53
                 Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 4 of 54



 Petitioners' proposed steel bridge alternative purportedly is not substantially different from their

 originally proposed timber bridge and reduces wetlands impacts and satisfies the Performance

 Standards for work in Salt Marsh at 310 CMR 10.32, Land Containing Shellfish at 310 CMR

 10.34,2 and Coastal Beach/Tidal Flat at 310 CMR 10.27(3) and 10.27(6). 3 See below, at pp. 28-

50. However, the MCC and two groups oflntervenors opposed to the proposed Project4 contend

that the Petitioners' Revised Project Plan cannot be reviewed and approved in this appeal for




2Under 310 CMR 10.34(2), "Land Containing Shellfish means ... salt marshes ... when [they] ... contain[n]
shellfish." Shellfish are defined as including the following species: Bay scallop (Argopecten irradians); Blue mussel
(Mytilus edulis); Ocean quahog (Arctica islandica); Oyster (Crassostrea virginica); Quahog (Mercenaria
merceneria); Razor clam (Ensis directus); Sea clam (Spisula solidissima); Sea scallop (Placopecten magellanicus);
and Soft shell clam (Mya arenaria). 310 CMR l 0.34(2).

3   Under 310 CMR 10.27(2):

           Coastal Beach [is] unconsolidated sediment subject to wave, tidal and coastal storm action which forms the
           gently sloping shore of a body of salt water and includes tidal flats. Coastal beaches extend from the mean
           low water line landward to the dune line, coastal bankline or the seaward edge of existing human-made
           structures, when these structures replace one of the above lines, whichever is closest to the ocean.

A Tidal Flat is defined as "any nearly level part of a coastal beach which usually extends from the mean low water
line landward to the more steeply sloping face of the coastal beach or which may be separated from the beach by
land under the ocean." 310 CMR 10.27(2).

4   The Intervenors are:

           (1)      the members of the Wolpe, Atkins, and Weitman Group consisting of Robert A. Wolpe, Michelle
                    A. Wolpe, James C. Atkins, Jr., and John J. Weitman, who contend that they own a portion of the
                    land on which the Petitioners seek to build the bridge and where Salt Marsh is located; and

           (2)      the members of Mashpee Wampanoag Tribe Group consisting of the Mashpee Wampanoag Tribe,
                    a federally recognized Indian tribe, and 12 of its Tribal Members, who contend that since 1977 the
                    Tribe has held a Shellfish Grant License from the Town of Mashpee and approved by the
                    Commonwealth that authorizes the Tribe to grow shellfish in the area where the Petitioners seek to
                    build the bridge and that the bridge's construction will result in significant environmental impacts
                    to the shellfish beds in the area and the permanent loss of shellfish habitat.

Wolpe, Atkins, and Weitman Group's Motion to Intervene (August 18, 2015); Mashpee Wampanoag Tribe Group's
Motion to Intervene (August 18, 2015). The Mashpee Wampanoag Tribe and the members of Wolpe, Atkins, and
Weitman Group previously actively opposed the original proposed Project while the Project was undergoing SOC
review by the Department. See March 6, 2015 Letter to Department by Mark C. Tilden, legal counsel to Mashpee
Wampanoag Tribe; March 2, 2015 Letter to Department by Brian M. Hurley, legal counsel to Robert Wolpe and
John Weltman.


In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page4 of53
             Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 5 of 54



    following reasons.

           First, the MCC and the Intervenors contend that the Petitioners' appeal of the SOC was

 barred at the outset of appeal's filing because the MCC rejected the original proposed Project

 both pursuant to the MWPA and the Town ofMashpee's Wetlands Protection Bylaw and the

 Petitioners did not appeal the local Bylaw denial to Superior Court. 5 See below, at pp. 17-28. In

the alternative, the MCC and the Intervenors contend that if the Petitioners' appeal of the SOC

was not barred, the Petitioners' Revised Project Plan cannot be reviewed and approved in this

appeal pursuant to the Department's Plan Change Policy because the Petitioners' proposed steel

bridge alternative is substantially different from the originally proposed timber bridge, thus

requiring the Petitioners to file a new NOI with the MCC seeking approval for construction of

the steel bridge. See below, at pp. 28-50. They also contend that the Petitioners' construction of

the steel bridge will increase, not decrease, impacts to Salt Marsh and Land Containing Shellfish.



          I conducted a one day evidentiary Adjudicatory Hearing to resolve the following issues

raised by the parties' claims concerning the Petitioners' Revised Project Plan:

                  1.       Whether the Petitioners' appeal of the SOC was barred at the
                           time of the appeal's filing because they did not appeal to Superior Court




5 In issuing its SOC, the Department only affirmed that aspect of the MCC's d~nial of the original proposed Project
wider the MWPA and the Wetlands Regulations because the Department lacks jurisdiction to review decisions of
local conservation commissions under local Wetlands Protection Bylaws and Regulations. Oyster Creek
Preservation, Inc. v. Conservation Commission of Harwich, 449 Mass. 859, 866-67 (2007); Healer v. Department of
Environmental Protection, 73 Mass. App. 714, 716 {2009); In the Matter of John Walsh and Walsh Brothers
Building Co., Inc., Memorandum and Order Denying Petitioners' and Harwich Conservation Commission's Joint
Motion to Proceed (September 10, 2013), 2013 MA ENV LEXIS 92, at 10; Order Granting Petitioners' Renewed
Motion to Proceed (September 18, 2014); Recommended Remand Decision (April 23, 2015), 2015 MA ENV
LEXIS 35; Decision Adopting Recommended Remand Decision (June 2, 2015), 2015 MA ENV LEXIS 34.


In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 5 of53
             Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 6 of 54



                             the MCC's denial of the original proposed Project under the Mashpee
                             Wetlands Protection Bylaw?6

                             a.       Did the MCC issue its Order of Conditions denying the Petitioners'
                                      original proposed Project within 21 days after closing its public
                                      hearing on the Petitioners' original proposed Project in accordance
                                      with the MWPA and 310 CMR 10.05(6)(a)?

                                      (1)      Did the MCC's public hearing close on January 8, 2015 as
                                               the Petitioners assert or January 22, 2015 as the MCC
                                               asserts?

                   2.       If the Petitioners' appeal of the SOC was not barred at the outset of the
                            appeal's filing, does the Petitioners' revised Project Plan have plan
                            changes that are substantially different from the original proposed Project
                            plan requiring the filing of a new NOi with the MCC?

                            a.        Do the plan changes significantly modify the project
                                      configuration?

                            b.        If so, do the plan changes result in increased impacts to wetlands
                                      resource areas?

          At the Adjudicatory Hearing, the parties and the Intervenors were represented by legal

counsel and presented witnesses and documentary evidence in support of their respective

positions in the case. A total of eight witnesses, including six expert witnesses, testified and

each witness was cross-examined under oath on the sworn Pre-filed Testimony ("PFT") that the

witness had filed prior to the Adjudicatory Hearing in support of the parties' respective positions

in the case. The Adjudicatory Hearing was stenographically recorded by a certified Court

reporter retained by the Petitioners and/or Intervenors at their expense, and the subsequent

Hearing Transcript was made available to the parties following the Hearing, which assisted them




6 The parties agreed that this was the threshold issue in this appeal because if the appeal was barred at the time of its
filing, the second issue above regarding whether the Petitioners' Revised Project Plan could be reviewed and
approved in this appeal pursuant to the Department's Plan Change Policy, would be moot.


In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 6of53
              Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 7 of 54



 in preparing their respective Closing Briefs in the case.

         At the Adjudicatory Hearing, three witnesses testified on behalf of the Petitioners:

                 · (1)   Thomas Bunker ("Mr. Bunker"), a Professional Land Surveyor and a
                         principal ofBSS Design, Inc., a land surveying and civil engineering firm
                         in Falmouth, Massachusetts;

                  (2)    Joseph M. Forns ("Mr. Porns"), a Senior Environmental Scientist and
                         principal of Applied Marine Ecological Lab, an environmental consulting
                         firm in Falmouth, Massachusetts; and

                  (3)    Matthew Haney, the Trustee of the Petitioner Gooseberry Island Trust and
                         Trustee of the Petitioner SN Trust ("Mr. Haney").

        One witness testified on behalf of the MCC: its Conservation Agent, Andrew R.

McManus {"Mr. McManus").

        One witness testified on behalf of the Intervenor Wolpe, Atkins, and Weitman Group:

Robert F. Daylor ("Mr. Daylor"), who is a Professional Engineer, a Professional Land Surveyor,

and a Senior Vice Pre~ident of Tetra Tech, Inc., a national engineering consulting firm with

offices in Marlborough, Massachusetts.

        Two witnesses testified on behalf of the Intervenor Mashpee W ampanoag Tribe Group:

                 (1)     Amy M. Ball ("Ms. Ball"), a Project Manager and Senior Ecologist at the
                         Horsley Witten Group, Inc., an environmental consulting firm in
                         Sandwich, Massachusetts; and

                 (2)     George "Chuckie" Green ("Mr. Green"), the Assistant Director of Natural
                         Resources for the Mashpee Wampanoag Tribe.

        Lastly, one witness testified on behalf of the Department: Mark N. Bartow, an

Environmental Analyst in the Wetlands Program in the Department's Southeast Regional Office

who conducted the SOC review on behalf of the Department.

        As discussed below, based on the testimonial and documentary evidence of the parties'




In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 7 of53
          Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 8 of 54



 respective witnesses at the Adjudicatory Hearing, I find that:

                (1)     the Petitioners' appeal of the SOC was not barred at the time of the
                        appeal's filing because in contravention to the MWPA and 310 CMR
                        10.05(6)(a), the MCC issued its Order of Conditions denying the original
                        proposed Project more than 21 days after closing its public hearing on the
                        Petitioners' NOI for the proposed Project, and, as such, the Petitioners
                        were not required to appeal to Superior Court the MCC's rejection of the
                        original proposed Project under the Mashpee Wetlands Protection Bylaw;
                        and

                (2)    the Petitioners' Revised Project Plan cannot be reviewed and approved in
                       this appeal pursuant to the Department's Plan Change Policy, because the
                       Petitioners' proposed steel bridge alternative is substantially different from
                       their originally proposed timber bridge and will increase impacts to Salt
                       Marsh and Land Containing Shellfish.

Accordingly, I recommend that the Department's Commissioner issue a Final Decision:

(1) affirming the Department's SOC denying the Petitioners' original proposed Project because

the Petitioners waived any objections to the SOC by submitting a Revised Project Plan to the

Department in this appeal; and (2) denying review and approval of the Petitioners' Revised

Project Plan pursuant to the Department's Plan Change Policy because the Petitioners' proposed

steel bridge alternative is substantially different from their originally proposed timber bridge and

increases wetlands impacts to Salt Marsh and Land Containing Shellfish.

                                         BACKGROUND
        The Petitioners own Gooseberry Island, a 3.5+/- acre island located in the northern part

of Popponesset Bay in Mashpee approximately 200 feet offshore from the end of Punkhorn

Point Road in Mashpee. Mr. Bunker's PFT, ,r 9. Gooseberry Island is comprised of

approximately two acres of forested upland and approximately 1.5+/- acres of Salt Marsh. Id.

        Gooseberry Island is separated from the Mashpee Mainland by a small channel that is




In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 8 of53
              Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 9 of 54



  approximately 40 feet wide at mean low water, and 80 feet wide at mean high water. Id.,                     ,r 10.
  The 200 feet offshore area separating Gooseberry Island and Punkhorn Point Road. on the

  Mashpee Mainland consists of Salt Marsh. Id. The maximum water depth is less than two feet

  at mean low water, and the substrate in the channel consists of unconsolidated muck and silt.



           The Intervenor Mashpee Wampanoag Tribe possesses a Private Shellfish Grant that it

  received from the Town of Mashpee in 1977 pursuant to·G.L. c. 130, §§ 57 - 68A. Pre-filed

  Direct Expert Testimony of Amy M. Ball ("Ms. Ball's PFT"), ,r 9; Exhibit 6 to Ms. Ball's PFT;

  Pre-filed Direct Testimony of George "Chuckie" Green ("Mr. Green's PFT"), ,r,r 1-4. The

  Tribe's Shellfish Grant is valid through 2027 and occupies the entirety of the tidal creek between

 the Mashpee mainland at Punkhorn Point Road and Gooseberry Island and nearly encircles the

 Island. Ms. Ball's PFT, ,r 9. According to the Commonwealth's Division of Marine Fisheries

 ("'DMF"), 7 the Tribe "currently grow[s] out American oysters [at the siteJ, but would like the

 opportunity to grow out other shellfish species as well." Exhibit 6 to Ms. Ball's PFT. "Quahogs

 [have been] stocked on the south side of [Gooseberry] [I]sland while soft shell clam seed [has

 been] planted on the north side of the island." Id. "[The Tribe's] members partake in

 Sustenance Harvest of ribbed mussels, softshell clams, and quahogs annually." Mr. Green's

 PFT, ,r 8.

         Prior to seeking approval from the MCC for construction of their originally proposed

 timber bridge, the Petitioners sought approval from the Mashpee ZBA to construct a single-

 family home on Gooseberry Island without a means of vehicular access between the Island and


  7 DMF "is responsible for the conservation of marine fisheries resources[,] includ[ing] managing both recreational

  and commercial harvesting of saltwater finfish, shellfish, and crustaceans like lobster and
· crab." http://www.mass.gov/eea/agencies/dfg/about.


 In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
 Recommended Final Decision
 Page 9 of53
         Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 10 of 54



the Mashpee Mainland, including for public safety and other emergency vehicles. Mr. Bunker's

PFT, 112. The lack of such vehicular access caused the Mashpee ZBA in October 2013 to deny

the Petitioners' proposed construction of the single-family home. Id. As a result, the Petitioners

sought the MCC's approval under the MWPA, the Wetlands Regulations, and the Mashpee

Wetlands Protection By-law to construct the timber bridge to provide vehicular access between

Gooseberry Island and the Mashpee Mainland. Id. As discussed above, both the MCC and the

Department rejected the Petitioners' proposed construction of the timber bridge pursuant to the

MWPA and the Wetlands Regulations, and the MCC also rejected_ the Project pursuant to the

Mashpee Wetlands Protection By-law. The Petitioners then presented their steel bridge

alternative to the Department through the Revised Project Plan during the pendency of this

appeal of the Department's SOC.

                       STATUTORY AND REGULATORY FRAMEWORK

        The purpose of the MWPA and the Wetlands Regulations is to protect wetlands and to

regulate activities affecting wetlands areas in a manner that promotes the following eight

statutory interests:

                (1) protection of public and private water supply;

                (2) protection of ground water supply;

                (3) flood control;

                (4) storm damage prevention;

                (5) prevention of pollution;

                (6) protection of land containing shellfish;

                (7) protection of fisheries; and

                (8) protection of wildlife habitat.



In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 10 of53
            Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 11 of 54



    G.L. c. 131, § 40; 310 CMR 10.01(2); In the Matter of Gary Vecchione. OADRDocketNo.

 WET-2014-008, Recommended FinafDecision (August 28, 2014), 2014 MA ENV LEXIS 76, at

 6-7, adopted as Final Decision (September 23, 2014), 2014 MA ENV LEXIS 77; In the Matter of

 Webster Ventures. LLC, OADR Docket No. WET-2014-016, Recommended Final Decision

 (February 27, 2015), 2015 MA ENV LEXIS 14, at 10-11, adopted as Final Decision (March 26,

 2015), 2015 MA ENV LEXIS 10; In the Matter of Elite Home Builders, LLC, OADR Docket

No. WET-2015-010, Recommended Final Decision (November 25, 2015), adopted as Final

Decision (December 17, 2015), 22 DEPR 202, 204 (2015); In the Matter of Sunset City, Inc.,

OADR Docket No. WET-2016-016, Recommended Final Decision (March 31, 2017), 2017 MA

ENV LEXIS 35, at 9-10, adopted as Final Decision (April 21, 2017, 2017 MA ENV LEXIS 33.

          The MWPA and the Wetlands Regulations provide that "[n]o person shall remove, fill,

dredge[,] or alter8 any [wetlands] area subject to protection under [the MWPA and Wetlands

Regulations] without the required authorization, or cause, suffer or allow such activity .... "

G.L. c. 131 § 40, ,r 32; 310 CMR l0.02(2)(a); Vecchione, 2014 MA ENV LEXIS 76, at 7;

Webster Ventures, 2015 MA ENV LEXIS 14, at 11-12; Elite Home Builders, 22 DEPR at 204;


8 The Wetlands Regulations at 310 CMR 10.04 defme "alter" as "chang[ing] the condition" of any wetlands area
subject to protection under the MWPA and the Wetlands Regulations. Examples of alterations include, but are not
limited to, the following:

          (a) the changing of pre-existing drainage characteristics, flushing characteristics, salinity distribution,
          sedimentation patterns, flow patterns and flood retention areas;

          (b) the lowering of the water level or water table;

         (c) the destruction of vegetation;

         (d) the changing of water temperature, biochemical oxygen demand (BOD), and other physical, biological
         or chemical characteristics of the receiving water.

310 CMR 10.04. "Dredge" is defmed as "deepen[ing], widen[ing], or excavat[ing], either temporarily or
permanently" a protected wetlands area, and "[f]ill means to deposit any material [in a protected wetlands area] so as
to raise an elevation, either temporarily or permanently." Id.


In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 11 of53
          Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 12 of 54



 Sunset City. 2017 MA ENV LEXIS 35, at 10. "Any activity proposed or undertaken within [a

protected wetlands] area[,] ... which will remove, dredge or alter that area, is subject to

Regulation under [the MWPA and the Wetlands Regulations] and requires the filing of a Notice

oflntent ("NOi")" with the permit issuing authority. 310 CMR 10.02(2)(a). A party must also

file an NOi for"[ a]ny activity ... proposed or undertaken within 100 feet of [any protected

wetlands]" described as ''the Buffer Zone" by the Regulations, "which, in the judgment of the

[permit] issuing authority, will alter [any protected wetlands]." 310 CMR 10.02(2)(b).

        The "[permit] issuing authority" is either the local Conservation Commission when

initially reviewing the applicant's proposed work in a wetlands resource area protected by the

MWPA and the Wetlands Regulations, or the Department when it assumes primary review of the

proposed work or review on appeal from a local Conservation Commission decision. Healer, 73

Mass. App. Ct. at 717-19. Under the MWPA, a local Conservation Commission may issue an

Order of Conditions authorizing or precluding proposed construction activities in protected

wetlands areas and "[is] allowed to 'impose such conditions as will contribute to the protection

of the interests described [in MWPA and the Wetlands Regulations]'" and to require that "'all

work shall be done in accordance' with the conditions they might impose.... " Id.

        Orders of Condition, including any findings and wetlands delineations forming the basis

of the Orders, are valid for three years from the date of the Orders' issuance. 310 CMR

10.05(6)(d). However, any "order [by the Department] shall supersede the prior order of the

conservation commission [issued pursuant to the MWPA and the Wetlands Regulations]. .. and

all work shall be done in accordance with the [Department's] order," Id., unless the Commission

has properly denied the proposed project pursuant to a local Wetlands Protection Bylaw that is

more protective than the MWPA. Oyster Creek, 449 Mass. at 866. This is the case because the



In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 12 of53
           Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 13 of 54



 MWPA "establishes Statewide minimum wetlands protection standards, [but] local communities

 are free to impose more stringent requirements" by enacting local Wetlands Protection Bylaws.

Oyster Creek, 449 Mass. at 866; Healer, 73 Mass. App. At 716. As a result, an SOC issued by

the Department under the MWPA approving proposed work in protected wetlands areas cannot

preempt a timely decision of a local conservation commission denying approval of the proposed

work based "on provisions of a local bylaw that are more protective than the [MWPA]." Oyster

Creek, 449 Mass. at 866. This deference to local regulation is supported by General Condition

No. 3 that appears in every SOC issued by the Department. Walsh, 2013 MA ENV LEXIS 92, at

10.

         General Condition No. 3 provides that the SOC "does not relieve the [applicant] ... of

the necessity of complying with all other applicable, federal, state, or local statutes, ordinances,

bylaws, or regulations." (emphasis supplied). Hence, if a project is denied under a local

Wetlands Protection Bylaw, and "[the] denial ... become(s] final ... either because it is not

appealed [to Superior Court]9 or because on appeal the denial is affirmed [by the Court], there

remains no doubt that ... [t]his forecloses [the applicant's ability to comply] with wetlands

General Condition [No.] 3 and, ... therefore, ... the project cannot [proceed]." Walsh, 2013

MA ENV LEXIS 92, at 11-12, citing, In the Matter of Howard Fafard, Docket Nos. 96-040, 96-

044, Final Decision (December 4, 1996), 1996 MA ENV LEXIS 122 at 6. In sum, "[a] final

local wetlands bylaw denial thus makes ... further project review under the [MWPA] and [the


9 Decisions of local conservation commissions approving or rejecting proposed activities in protected wetlands areas

pursuant to local wetlands protection bylaws are generally appealable to the Superior Court pursuant to the
Certiorari Statute, G.L. c. 249, § 4. The statute provides in relevant part that:

        [a] civil action in the nature of certiorari to correct errors in proceedings which are not according to the
        course of the common law, which proceedings are not otherwise reviewable by motion or by appeal, may
        be brought in the supreme judicial or superior court[,] [and that] ... [s]uch action shall be commenced
        within sixty days next after the proceeding complained of.


In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 13 of53
           Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 14 of 54



 Wetlands] Regulations, [a] ... futile academic exercise[e]," and as result, an administrative

 appeal challenging an SOC authorizing the project should be dismissed as moot in accordance

with 310 CMR 1.01(5)(a)2. 10 Walsh, 2013 MA ENV LEXIS 92, at 11-12, citing. Fafard, at 7.

"[The SOC] must [also] be vacated in the final decision dismissing the appeal as moot, since the

final local wetlands bylaw denial establishes that the project [cannot] be built as conditioned and

 [cannot] comply with General Condition 3 ifit were built." Id.

         However, a local Conservation Commission's right to deny a proposed project pursuant

to a local Wetlands Protection Bylaw that is more protective than the MWPA will be lost if the

Commission's decision denying the proposed project is untimely. Oyster Creek, 449 Mass. at

862-63. As discussed above, any person seeking to perform work within a wetlands area

protected by the MWPA and the Wetlands Regulations must file an NOi with the local

Conservation Commission seeking approval of the proposed work. 310 CMR 10.02(2)(a) and

10.02(2)(b). The MWPA and the Wetlands Regulations require ''the conservation commission

[toJ hold a public hearing on the proposed project within twenty-one days after receiving the

[NOi]." Oyster Creek, 449 Mass. at 862-63. "The [MWPA] further prescribes that the

conservation commission 'shall ... within twenty-one days of such hearing' issue a written order

that imposes conditions on the proposed work to be done (including denial of the project), or that

determines no conditions are necessary." Id., at 863. This 21 day time limitation is also set forth

in the Wetlands Regulations at 310 CMR 10.05(6)(a). As the SJC held in Oyster Creek, the

failure of a local Conservation Commission to abide by this 21 day deadline will have negative


10 310 CMR 1.01(5)(a)2 provides in relevant part that "[t]he Presiding Officer may, on the Presiding Officer's own

initiative or on a party's motion where appropriate ... dismiss appeals for ... mootness, ... or where the record
discloses that the proposed project [or] activity has been denied by a local, state or federal agency or authority
pursuant to law other than that relied on by the Department in the decision appealed from, and such denial has
become fmal").


In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 14 of53
         Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 15 of 54



 consequences on the Commission's attempt to deny a proposed project under a local Wetlands

 Protection Bylaw. Under these circumstances, the Commission's denial under a local Bylaw

 does not override the Department's SOC approving or denying a proposed project. 449 Mass. at

866. In the SJC's words: "where a conservation commission issues its [Order] after the [21 day]

statutory deadline, ... [the commission] lose[s] the right to insist on the provisions of its local

bylaw, and ... any superseding order issued by the [Department] ... appl[ies] in its stead." Id.

                                            FINDINGS

I.      THE PETITIONERS' BURDEN OF PROOF AT THE HEARING

        As I explained to the parties at the Pre-Hearing Conference that I conducted with them

several months prior to the Adjudicatory Hearing, the Petitioners had the burden of proving by a

preponderance of the evidence at the Hearing that: (I) their appeal of the SOC was not barred at

the time of the appeal's filing; and (2) their Revised Project Plan could be reviewed and

approved in this appeal pursuant to the Department's Plan Change Policy. 310 CMR 10.03(2),

10.05(7)0)2.b.iv, 10.05(7)(j)2.b.v, I0.05(7)(j)3.a, 10.04, 10.05(7)(j)3.b; In the Matter of Jodi

Dupras, OADR Docket No. WET-2012-026, Recommended Final Decision (July 3, 2013), 2013

MA ENV LEXIS 40, at 10-13, adopted as Final Decision (July 12, 2013), 2013 MA ENV LEXIS

61; Vecchione, 2014 MA ENV LEXIS 76, at 10; Webster Ventures, 2015 MA ENV LEXIS 14,

at 33-34; Elite Home Builders, 22 ,DEPR at 205; Sunset City. 2017 MA ENV LEXIS 35, at 15-

16.

       Specifically, the Petitioners were required to present "credible evidence from a competent

source in support of ... [their claims], including any relevant expert report(s), plan(s), or

photograph(s)." 310 CMR I0.05(7)(j)3.c; Dupras, 2013 MA ENV LEXIS 40, at 11; Vecchione,

supra, 2014 MA ENV LEXIS 76, at 10; Webster Ventures, 2015 MA ENV LEXIS 14, at 34;



In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 15 of 53
          Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 16 of 54



Elite Home Builders, 22 DEPR at 205; Sunset City. 2017 MA ENV LEXIS 35, at 16. "A

'competent source' is a witness who has sufficient expertise to render testimony on the technical

issues on appeal." In the Matter of City of Pittsfield Ai:r,port Commission, OADR Docket No.

2010-041, Recommended Final Decision (August 11, 2010), 2010 MA ENV LEXIS 89, at 36-

37, adopted as Final Decision (August 19, 2010), 2010 MA ENV LEXIS 31; Dupras, 2013 MA

ENV LEXIS 40, at 11-12; Vecchione, 2014 MA ENV LEXIS 76, at 10; Webster Ventures, 2015

MA ENV LEXIS 14, at 34-35; Elite Home Builders, 22 DEPR at 205; Sunset City. supra, 2017

MA ENV LEXIS 35, at 16. Whether the witness has such expertise depends "[on] whether the

witness has sufficient education, training, experience and familiarity with the subject matter of

the testimony." Commonwealth v. Cheromcka, 66 Mass. App. Ct. 771, 786 (2006) (internal

quotations omitted); see~ Pittsfield Airport Commission, supra, 2010 MA ENV LEXIS 89, at

36-39 (petitioner's failure to submit expert testimony in appeal challenging MassDEP

Commissioner's issuance of 401 Water Quality Certification Variance to Pittsfield Airport

Commission fatal to petitioner's claims because Variance was "detailed and technical ...

requiring expert testimony on issues . : . implicated by the Variance," including ... (1) wetland

replication, restoration, and enhancement, (2) mitigation of environmental impacts to streams,

and (3) stormwater discharge and treatment[,] [and (4)] ... runway safety and design"); Dupras,

2013 MA ENV LEXIS 40, at 36-37 (petitioner not qualified to interpret technical data involving

Shellfish Suitability Areas); Vecchione. 2014 MA ENV LEXIS 76, at 26 (petitioner not qualified

to testify as to impacts on wetlands resources areas due to his lack of expertise in wetlands

protection).

       As for the relevancy, admissibility, and weight of evidence that the parties sought to




In the Matter of Gooseberry Island Trust and SN Trus~, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 16 of53
         Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 17 of 54



 introduce at the Adjudicatory Hearing, these issues were governed by G.L. c. 30A, § 11(2) and

 310 CMR 1.01(8)(a). Under G.L. c. 30A, § 11(2):

                [u]nless otherwise provided by any law, agencies need not observe the rules of
                evidence observed by courts, but shall observe the rules of privilege recognized
                by law. Evidence may be admitted and given probative effect only if it is the kind
                of evidence on which reasonable persons are accustomed to rely in the conduct of
                serious affairs. Agencies may exclude unduly repetitious evidence, whether
                offered on direct examination or cross-examination of witnesses.

Under 310 CMR l.01(8)(a), "[t]he weight to be attached to any evidence ... rest[ed] within the

discretion of the Presiding Officer.... "

        As discussed below, the Petitioners met their burden of proving that their appeal of the

SOC was not barred at the time of the appeal's filing as a result of not having appealed to

Superior Court the MCC's denial of the original proposed Project under the Mashpee Wetlands

Protection By-law. See below, at pp. 17-28. However, the Petitioners failed to meet their

burden.of proving that their Revised Project Plan could be reviewed and approved in this appeal

pursuant to the Department's Plan Change Policy. See below, at pp. 28-50.

II.     THE PETITIONERS' APPEAL OF THE SOC WAS NOT BARRED AT THE
        TIME OF THE APPEAL'S FILING

        The MWPA provides that:

               [t]he conservation commission ... shall hold a public hearing on the proposed
               activity within twenty-one days of the receipt of[the NOi].. .. If after said
               hearing the conservation commission ... determine[s] that the area on which the
               proposed work is to be done is significant to public or private water supply, to the
               groundwater supply, to flood control, to storm damage prevention, to prevention
               of pollution, to protection of land containing shellfish, to the protection of wildlife
               habitat or to the protection of fisheries or to the protection of the riverfront area
               consistent with the following purposes: to protect the private or public water
               supply; to protect the ground water; to provide flood control; to prevent storm
               damage; to prevent pollution; to protect land containing shellfish; to protect
               wildlife habitat; and to protect the fisheries, [the] conservation commission ...
               shall by written order within twenty-one days of such hearing impose such




In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 17 of53
         Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 18 of 54



                conditions as will contribute to the protection ofthe interests described herein,
                and all work shall be done in accordance therewith. ...

G.L. c. 131, § 40 (emphasis supplied). The MWPA also provides that:

                [iff a conservation commission has failed to hold a hearing within the twenty-
                one day period as required, or if a commission, after holding such a hearing has
                failed within twenty-one days therefrom to issue an order, ... the applicant, any
                person aggrieved by said commission's order or failure to act, or any owner of
                land abutting the land upon which the proposed work is to be done, or any ten
                residents of the city or town in which said land is located, may, by certified mail
               and within ten days from said commission's order or failure to act, request [an
               SOC from the Department] . ...

Id. (emphasis supplied).

        The Wetlands Regulations at 310 CMR 10.0S(a) repeat the MWPA's requirement that

"[a] public hearing shall be held by the conservation commission [on an NOi] within 21 days of

[its] receipt of the [NOi] .... " Under 310 CMR 10.0S(b), "[p]ublic hearings [on an NOi] may

be continued [only] as follows":

               1.      without the consent of the applicant to a date, announced at the hearing,
                       within 21days, of receipt of [an NOi];

               2.      with the consent of the applicant, to an agreed-upon date, which
                       shall be announced at the hearing; or

               3.      with the consent of the applicant for a period not to exceed 21 days
                       after the submission of a specified piece of information or the occurrence
                       of a specified action. The date, time and place of [the] continued hearing
                       shall be publicized in accordance with [the MWPA], and notice shall be
                       sent to any person at the hearing who so requests in writing.

The provisions of310 CMR 10.05(6)(a) make clear that "[w]ithin 21 days'ofthe close of [its]

public hearing [on an NOi], the conservation commission shall either":

               1.      make a determination that the area on which the work is proposed to be
                       done ... is not significant to any of the [MWPA] interests [set forth
                       above] ... ; or

               2.      make a determination that the area on which the work is proposed to be


In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 18 of53
             Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 19 of 54



                           done ... is significant to one or more of the [MWPA] interests [set forth
                           above], and shall issue an Order of Conditions for the protection of said
                           interests ....

            Here, it is undisputed that the MCC issued its Order of Conditions denying the original

 proposed Project on February 11, 2015 and that the Petitioners did not appeal to Superior Court-

 the MCC's denial under the Mashpee Wetlands Protection Bylaw. It is the Petitioners' and the

 Department's position that the Petitioners did not have to appeal to Superior Court the MCC's

 denial under Mashpee Wetlands Protection Bylaw because the MCC issued its Order of

 Conditions more than 21 days after closing its public hearing on the Petitioners' NOi for the

 original proposed Project. The MCC and the lntervenors, however, take the opposite view,

 contending that the MCC issued its Order of Conditions within the required 21 day period, and,

 as such, the Petitioners' appeal of the SOC was barred at the time of the appeal's filing because

 the Petitioners did not appeal to Superior Court the MCC's denial under Mashpee Wetlands

 Protection Bylaw. Based on the MWPA and the Wetlands Regulations and a strong

 preponderance of the evidence introduced at the Adjudicatory Hearing, I find that the Petitioners'

 appeal of the SOC was not barred at the time of the appeal's filing because the MCC issued its

 Order of Conditions beyond the required 21 day period, and, as a result, the Petitioners were not

 required to appeal to Superior Court the MCC's local bylaw denial of the original proposed

 Project.

        The MCC and the lntervenors contend that the MCC closed its public hearing on the

 Petitioners' NOi for the original proposed Project on January 22, 2015, making February 12,

· 2015 as the 21 day deadline date under the MWPA and 310 CMR 10.05(6)(a) for the MCC to

 issue its Order of Conditions, and that the MCC met the deadline by issuing its Order of denial

 on February 11, 2015. The evidence introduced at the Hearing, however, demonstrates that the



 In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
 Recommended Final Decision
 Page 19 of53
              Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 20 of 54



 MCC closed its public hearing on the Petitioners' NOi for the original proposed Project on

 January 8, 2015, making January 29, 2015 as the 21 day deadline date for the MCC's issuance of

 its Order of Conditions on the NOi.

            This evidence includes a transcript of the MCC's January 8, 2015 public hearing on the

 Petitioners' NOI for the original proposed Project, which demonstrates that the MCC closed its

public hearing on the Petitioners' NOi on that date, and not on January 22, 2015, as the MCC

and the Intervenors contend. 11 The transcript shows that the MCC closed its public hearing on

January 8, 2015 after the Petitioners' counsel, the MCC's members, and the MCC's

Conservation Agent, Mr. McManus, had the following extended discussion regarding whether

the MCC should close the public hearing on that date:

                     MR. MCMANUS TO THE MCC:                        The way I see it, you have two choices

                     before you: [I] You can continue the issue to read into the materials which have

                     been gone over verbally before you tonight, or [2] you can render a decision

                    . whether you .believe the project meets the [wetlands] performance standards .... 12

                     THE PETITIONERS' COUNSEL13 TO THE MCC:                                There's a third option

                     that Mr. McManus didn't mention, which is that if you do feel that you have

                     enough information, you could close tonight, but not make a decision, because

                     you have twenty-one days from the day of the close of the hearing to make a

                     decision. 14


11 A copy of the MCC's Hearing Transcript ofJanuary 8, 2015 is attached as Exhibit 1 to the PFT of the Petitioners'

witness, Mr. Haney. The Transcript is cited above in the text as "MCC's Jan. 8, 2015 Transcript."

12   MCC's Jan. 8, 2015 Transcript, at p. 5, lines 18-23 (bracketed numbers supplied).

13   The Petitioners' counsel in the MCC's Jan. 8, 2015 Transcript is designated by name "Unidentified."

14   MCC's Jan. 8, 2015 Transcript, at p. 9, lines 7-13.


In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page20 of53
              Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 21 of 54



                      MR. MCMANUS TO THE MCC:                          Yes. 15

                      THE PETITIONERS' COUNSEL TO THE MCC:                         So, a third option is to

                      Close [the hearing], but read everything and deliberate at your subsequent

                          •   16
                      meeting....

                      MCC MEMBER TO THE PETITIIONERS' COUNSEL:                             What's the

                      advantage to that? 17

                     THE MCC CHAIRMAN TO THE PETITIONERS' COUNSEL:                                 Yeah,

                     what's the advantage of that? 18

                     THE PETITIONERS' COUNSEL TO THE MCC:                          The advantage to that,

                     as I see it, is, it ends this process of back-and-forth. In other words, you wouldn't

                     be sitting in this same situation two weeks from now when additional information

                     has been submitted by us, responded to by three other consultants, and now

                     you're back in the same situation. It would cut off the discussion at this point.

                     But we won't want to do that if you ... feel that we need to provide additional

                     information. We want to give you everything you need to render a decision. 19

                     THE ·MCC CHAIRMAN TO THE PETITIONERS' COUNSEL:                                We

                     want to make the right decision. We've had some problems with decisions that

                     we've had to rectify. 20


15   MCC's Jan. 8, 2015 Transcript, at p. 9, line 14.

16   MCC's Jan. 8, 2015 Transcript, at.p. 9, lines 15-17.

17   MCC's Jan. 8, 2015 Transcript, at p. 9, lines 19-20.

18   MCC's Jan. 8, 2015 Transcript, at p. 9, lines 21-22.

19   MCC's Jan. 8, 2015 Transcript, at p. 9, lines 23-24; p. 10, lines 1-10.

20   MCC's Jan. 8, 2015 Transcript, at p. 10, lines 11-13.

In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page21 of53
              Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 22 of 54



                      THE PETITIONERS' COUNSEL TO THE MCC:                                Right, and we
                            . t hat. 21 ...
                      appreciate

                      MCC MEMBER TO MCC CHAIRMAN:                                  I feel that we've got the

                      information we need. I have no further questions. So, it does strike me that a real

                      good procedure for closing the-----for making sure that we're going to be deciding

                      next week is that we just close it. That sounds good to me. If that's- that

                     process would work correctly, right? We could close tonight as he

                      d escn"be d?22
                                 . . ..

                     MCC CHAIRMAN TO MCC MEMBER:                                   You want to close it off?23

                     MCC MEMBER TO MCC CHAIRMAN:                                   Close it tonight and have a

                     decision ready by the next meeting. 24 •••

                     MR. MCMANUS TO THE MCC:                           [Y]ou have all the information you need,

                     and ifI get what you're saying, and absorb all of this for a decision at the next

                         · [ ]25 . ..
                     meetmg.

                     MCC CHAIRMAN TO MR. MCMANUS:                                  Well, that was supposed to be

                     the design, that tonight we would have all the information we needed to make a

                     decision and we would think about it and make a decision on January 22[,

                     2015]. 26   •••




21   MCC's Jan. 8, 2015 Transcript, at p. 10, lines 14-15.

22   MCC's Jan. 8, 2015 Transcript, at p. 11, lines 2-9.

23   MCC's Jan. 8, 2015 Transcript, at p. 11, lines 10-11.

24   MCC's Jan. 8, 2015 Transcript, at p. 11, lines 12-13.

25   MCC's Jan. 8, 2015 Transcript, at p. 11, lines 19-22.

26   MCC's Jan. 8, 2015 Transcript, at p. 11, lines 23-24; p. 12, lines 1-3.

In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 22of53
              Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 23 of 54



                      MR. MCMANUS TO THE MCC:                             I mean, if you want my ...

                      recommendation, I think you should close with the statement that you have all the

                      information you need and there should be no information forthcoming, that you

                      go over all the information that you have in front of you right now to render a

                      decision on the [January 22, 2015].27 •••

                     MCC CHAIRMAN TO MR. MCMANUS:                                     You want us to close it, huh,

                     tonight? 28

                     MR. MCMANUS TO THE MCC:                              I think that you should-if, you know, if

                     you want to go with my suggestion that you vote to close the hearing and ...

                     issue a decision on [January 22, 2015], that would be my suggestion.29

                     MCC CHAIRMAN TO MCC MEMBERS:                                     How do you feel about

                     that?30

                     MCC MEMBER No.1:                      · That seems reasonable. 31

                     MCC MEMBER No. 2:                      I agree. 32

                     MCC CHAIRMAN TO MR. MCMANUS:                                    I guess you've got-

                     everybody agrees with you. 33 •.•

                     THE PETITIONERS' COUNSEL TO THE MCC:                                    [J]ust by a point of


27   MCC's Jan. 8, 2015 Transcript, at p. 12, lines 3-12.

28   MCC's Jan. 8, 2015 Transcript, at p. 19, lines 3-4.

29   MCC's Jan. 8, 2015 Transcript, at p. 19, lines 5-9.

30   MCC's Jan. 8, 2015 Transcript, at p. 19, line 10.

31   MCC's Jan. 8, 2015 Transcript, at p. 19, lines 11-12.

32   MCC's Jan. 8, 2015 Transcript, at p. 19, line 13.

33   MCC's Jan. 8, 2015 Transcript, at p. 19, lines 14-16.


In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 23 of53
              Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 24 of 54



                      order to make sure-if I understand what the board is going to do is close the

                      hearing-- ... and then deliberate at your subsequent hearing. 34

                      MCC CHAIRMAN TO MR. MCMANUS:                                    Yeah, and we'll come back

                      on [January 22, 2015]. 35 •••

                      THE PETITIONERS' COUNSEL TO THE MCC:                                       [W]hat the law

                      provides is that the evidentiary phase of the hearing closes and then you have

                      twenty-one days within which to issue your decision. 36

                      MCC MEMBER TO MR. MCMANUS:                              Right, right. 37

                      THE PETITIONERS' COUNSEL TO THE MCC:                                       And I think that it

                      would be important for all the parties here to understand clearly that if the hearing

                     is closed, then there's no other submissions by anybody. 38

                     MCC MEMBER TO MR. MCMANUS:                              Yes.39. ..

                     MR. MCMANUS TO THE MCC:                           If the hearing is closed, then it's closed,

                     and that's it. 40 •••

                     MCC CHAIRMAN TO MCC MEMBERS:                                     Someone want to make a

                     motion?41


34   MCC's Jan. 8, 2015 Transcript, at p. 19, lines 19-22, line 24; p. 20, line 1.
35   MCC's Jan. 8, 2015 Transcript, atp. 20, lines 2-3.
36   MCC's Jan. 8, 2015 Transcript, at p. 20, lines 5-8.

37   MCC's Jan. 8, 2015 Transcript, at p. 20, line 9.
38   MCC's Jan. 8, 2015 Transcript, at p. 20, lines 10-13.
39   MCC's Jan. 8, 2015 Transcript, atp. 20, line 14.
40   MCC's Jan. 8, 2015 Transcript, at p. 21, lines 9-10.
41   MCC's Jan. 8, 2015 Transcript, at p. 21, lines 19-20.


In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page24 of53
              Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 25 of 54



                      MCC MEMBERNo.1:                        I so move. 42

                      MCC MEMBER No. 2:                      That's the easy way to do it. I second.43

                      MCC CHAIRMAN TO MCC MEMBERS:'                                Yeah. All in favor, say yes. 44

                      (AFFIRMATIVE RESPONSES BY MCC MEMBERS) 45

                      MCC CHAIRMAN TO MCC MEMBERS:                                 Yes, yes. Okay. Thank you,

                      guys. 46

                      THE PETITIONERS' COUNSEL TO THE MCC:                                 Thank you very

                      much.47. . .

            The agenda, transcript, and minutes of the MCC's January 22, 2015 meeting at which it

voted to deny the proposed Project provide further proof that the MCC closed its public hearing

on the Petitioners' NOI on January 8, 2015 and not on January 22, 2015. 48

            The agenda of the MCC's January 22nd meeting states that the MCC's "Hearing [on the

proposed Project] closed on 1/8/2015 with a final determination to be rendered [by the MCC on]

1/22/2015."49 This is confirmed by the transcript of the MCC's January 22nd meeting at which

the MCC's Chairman stated that "[t]he [MCC's] hearing [on the original proposed Project]


42   MCC's Jan. 8, 2015 Transcript, at p. 21, line 21.

43   MCC's Jan. 8, 2015 Transcript, at p. 21, lines 22-23.

44   MCC's Jan. 8, 2015 Transcript, at p. 21, line 24; p. 22, line 1.

45   MCC's Jan. 8, 2015 Transcript, at p. 22, line 2.

46   MCC's Jan. 8, 2015 Transcript, at p. 22, lines 3-4.

47   MCC's Jan. 8, 2015 Transcript, at p. 22, line 5.

48 A copy of the MCC's Agenda for the MCC's January 22, 2015 meeting is attached as Exhibit 5 to Mr. Haney's

PFT; a copy the Transcript ofMCC's January 22, 2015 meeting ("MCC's Jan. 22, 2015 Transcript") is attached as
Exhibit 2 to Mr. Haney's PFT; and the minutes of the meeting are attached to his PFT as Exhibit 6.

49   Exhibit 5 to Mr. Haney's PFT.


In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page25 of53
             Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 26 of 54



 closed on January 8th, with a final determination [by the MCC] on this application to be decided

 [at the MCC's January 22nd meeting]," and as such, "there [would] be no submissions [on the

 Project] by the audience [at the January 22nd meeting]."50 These comments of the MCC's

 Chairman are further confirmed by the minutes of the MCC's January 22 nd meeting. The

 minutes note that the MCC's Chairman stated at the January 22nd meeting that the MCC's

 Conservation Agent, Mr. McManus "[would] be providing his comments [on the original

proposed Project] and the [MCC members] [would then] give their comments and then ... [take]

a vote" on approving or denying the Project. 51 The minutes also note that "[fjollowing his

review [of the original proposed Project at the January 22nd meeting], the [MCC's] Agent [(Mr.

McManus)] recommended [that the MCC] den[y] the [Project] ... without prejudice" and that

the MCC accepted his recommendation by voting unanimously to deny the Project without

prejudice. 52 The MCC, however, did not issue its written Order of Conditions pursuant to the

MWPA and 310 CMR 10.05(6)(a) denying the proposed Project until February 11, 2015, 34

days after the MCC closed its public hearing on the Petitioners' NOI for the Project on January

8, 2015 and 13 days after expiration of the January 29, 2015 deadline for the MCC to issue its

written Order of Conditions denying the Project.

           Notwithstanding the highly persuasive evidence discussed above demonstrating that the

MCC's Order of Conditions denying the original proposed Project was untimely under the

MWPA and 310 CMR 10.05(6)(a), the MCC and the Intervenors contended at the Adjudicatory

Hearing that the Order was timely because in their view the required public hearing that a local



50   MCC Jan. 22, 2015 Transcript, a p. 2, lines 12-16.

51   Exhibit 6 to Mr. Haney's PFT (p. 3).

s2 Id.



In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No, WET-2015-016
Recommended Final Decision
Page26 of53
         Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 27 of 54



 Conservation Commission is to conduct on an NOI is a bifurcated proceeding consisting ofan

"evidentiary phase" and a "deliberative phase," and, as such, the 21 day deadline for the

Commission to issue its Order of Conditions begins to run after the "deliberative phase." Hence,

under their reading of the MWPA and 310 CMR 10.05(6)(a), the MCC's February 11, 2015

Order of Conditions was timely because the 21 day period did not begin to run on January 8,

2015, when the MCC closed the "evidentiary phase" of its public hearing on the Petitioners' NOI

for the original proposed Project, but rather on January 22, 2015, when the MCC voted to deny

the Project. MCC's Pre-Hearing Memorandum, at p.        iO. The problem with the MCC's and the
Intervenors' position is that neither the MWPA nor the Wetlands Regulations contain any

provisions stating that the local Conservation Commission's public hearing on an NOi is a

bifurcated proceeding consisting of an "evidentiary phase" and a "deliberative phase," and that

the 21 day deadline for the Commission to issue its Order of Conditions begins to run after the

"deliberative phase." As the SJC ruled in Oyster Creek, "the timing provisions in the [MWPA]

are obligatory, and a local community is not free to expand or ignore them." Accordingly, the

MCC's reliance Kurlander v. School Committee of Williamstown, 16 Mass. App. Ct. 350

(1983), a case involving a different statutory scheme governing the termination of public school

teachers is unavailing.

       Moreover, the evidence introduced at the Adjudicatory Hearing as set forth above at

pp. 19-26 does not support the MCC's and the Intervenors' contention that on January 8, 2015

the Petitioners' consented to an extension of the MCC's 21 day deadline to issue its Order of

Conditions on the Petitioners' NOI for the proposed Project. Indeed, on cross-examination by

the Petitioners' counsel at the Hearing, the MCC's Conservation Agent, Mr. McManus, admitted

that at the MCC's January 8, 2015 public hearing on the Petitioners' NOi, the Petitioners neither



In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page27 of53
          Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 28 of 54



requested a continuance of the public hearing nor consented to a continuance of the public

hearing in accordance with 310 CMR 10.05(b) as discussed above, at p. 18. Adjudicatory

Hearing Transcript ("AHT"), at p. 227, lines 12-18; p. 228, lines 5-12. Mr. McManus'

admission is highly probative evidence demonstrating that the MCC's public hearing on the

Petitioners' NOI closed on January 8, 2015, making January 29, 2015 the 21 day deadline under

the MWPA and 310 CMR 10.05(6)(a) for the MCC to issue an Order of Conditions on the

Petitioners' original proposed Project. While it is undisputed that the MCC met on January 22,

2015 and voted to deny the Petitioners' original proposed Project, the MCC did not issue its

Order of Conditions confirming its denial until February 11, 2015, which was after the January

29, 2015 deadline.

        In sum, the Petitioners' appeal of the SOC was not barred at the time of the appeal's

filing, and, as such, the case may proceed to the next issue for resolution: whether the

Petitioners' Revised Project Plan can be reviewed and approved in this appeal pursuant to the

Department's Plan Change Policy.

III.     THE PETITIONERS' REVISED PROJECT PLAN CANNOT BE REVIEWED
         AND APPROVED IN THIS APPEAL PURSUANT TO THE DEPARTMENT'S
         PLAN CHANGE POLICY BECAUSE THE PETITIONERS' PROPOSED STEEL
       · BRIDGE ALTERNATIVE IS SUBSTANTIALLY DIFFERENT FROM THEIR
         ORIGINALLY PROPOSED TIMBER BRIDGE AND INCREASES IMPACTS TO
         SALT MARSH AND LAND CONTAINING SHELLFISH.

        A.     The Requirements of the Department's Plan Change Policy

        The Department's Plan Change Policy provides that:

               [t]he primary purpose ofth[e] policy is to promote the intent of the [MWPA], to
               ensure thorough local review of work proposed.in or near wetland resource areas
               by identifying those circumstances in which the Department will consider changes
               to plans filed under [NOis] which are before the Department under appeal for [an
               SOC] or for which [an administrative appeal] has been filed ....

Department's Plan Change Policy, ,r 1. "This policy specifically distinguishes those plan

In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 28 of53
          Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 29 of 54




changes which are substantial, and will require a new NOI filing [with the local Conservation

Commission], from those plan changes which are deemed insubstantial and thus may be

considered as part of the appeal review process." Id. The Policy specifically precludes "[t]he

Department [from] ... considering plan changes, ... which are deemed to be substantially

different from the plan acted upon by the [local] Conservation Commission and which are

referenced in the Order of Conditions. Substantial plan changes are deemed to be those changes

[I] which significantly modify the project configuration and [2] which result in increased

impacts to wetland resource areas .... " Id., ,i 5 (numerical references supplied).

        Under the Policy "[t]he Department may consider plans which contain insubstantial

changes from the plans acted upon by the Conservation Commission and referenced in the Order

of Conditions. Insubstantial plan changes are limited to those changes which involve unchanged

or decreased impacts but which do not constitute significant changes from the project

configuration acted upon by the Conservation Commission ...." Id., ,i 6. "[T]he burden is on

the project proponent to demonstrate that the plan change is insubstantial. Specifically, the

project proponent must show that the plan change results in [I] an unchanged, or not

significantly changed, project configuration and [2] unchanged or decreased impact to any

wetland resource areas as compared to the plan acted upon by the Conservation Commission and

referenced in the Order of Conditions." Id., ,i 7 (numerical references supplied).

        As discussed below at pp. 30-50, the Petitioners failed to meet their burden under the

Department's Plan Change Policy of demonstrating that their proposed steel bridge alternative:

(I) is not substantially different from their originally proposed timber bridge and (2) will not

increase impacts to any wetlands resources. A preponderance of the evidence at the

Adjudicatory Hearing demonstrated that the steel bridge is substantially different than the timber

In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 29 of53
           Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 30 of 54



 bridge and increases wetlands impacts to Salt Marsh and Land Containing Shellfish.

 Accordingly, the Petitioners' Revised Project Plan cannot be reviewed and approved in this

 appeal, but must be submitted to the MCC for review pursuant to a new NOL 53

         B.       The Petitioners' Proposed Steel Bridge Alternative Is Substantially Different
                  From Their Originally Proposed Timber Bridge.

                   1.      Mr. Bunker's Testimony on behalf of the Petitioners

         At the Hearing, the Petitioners' witness, Mr. Bunker, testified that construction of

Petitioners' proposed steel bridge would not be substantially different from construction of the

Petitioners' originally proposed timber bridge. His testimony was based on his experience as a

licensed Professional Land Surveyor. Mr. Bunker's PFT, ,r 1. He holds a Bachelor of Science

degree in Forestry Engineering from the University of Maine at Orono (1977) and a Master of

Landscape Architecture degree from the Harvard University Graduate School of Design (1987).

Id., ,r 3. He has provided project design and review services.for a number ofresidenti~l and

commercial projects and has more than 25 years of experience in permitting projects near

wetlands areas. Id., ,r,r 4-5.

        Mr. Bunker testified that the Petitioners' steel bridge_altemative will be a pre-fabricated

st~el truss design consisting of three spans: (1) the Mashpee Mainland span; (2) the middle span;

and (3) the Gooseberry Island span having the following configurations. Id., ,r 24.

                  (1)      The Mashpee Mainland span. This span will be 50 feet and supported
                           by a concrete abutment at the end of Punkhom Point Road and the first
                           pile bent, which will be in the intertidal zone between the Mashpee
                           Mainland Salt Marsh and the low water line. Id; The height of this span
                           will vary from 3.0 feet to 6.0 feet above the Salt Marsh (5.2 feet to 8.2


53As a result ofmy ruling that the Petitioners' Revised Project Plan cannot be reviewed and approved in this appeal,
the MCC's and the Intervenors' pending "Joint Motion to ·strike Section 3 of [the] Petitioners' Post-Hearing
Memorandum" because it purportedly "seeks to introduce, for the first time [and after the close of the Adjudicatory
Hearing], an entirely new mitigation proposal [for the Petitioners' steel bridge alternative]," is denied as moot.


In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 30 of53
         Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 31 of 54



                        feet clear from the Salt Marsh to the bottom of the grating) and no piles
                        will be in the Salt Marsh. Id.

                (2)     The Middle span. This span will be 60 feet and supported by the two
                        pile bents. Id. This span is entirely above the intertidal zone and open
                        water, none is over Salt Marsh. Id.

             ' (3)      The Gooseberry Island span. This span will be 90 feet and similar to the
                        Mashpee Mainland span that will be supported by a pile bent in the
                        intertidal zone and a concrete· abutment on upland, and will span over
                        Salt Marsh. Id. The height of this span will vary from 3.8 feet to 8.4
                        feet above the Salt Marsh (6.0 feet to 10.6 feet clear from the Salt Marsh
                        to the bottom of the grating) and no piles will be in the Salt Marsh. Id.

        Mr. Bunker testified that the steel bridge will have railings along its two sides that will

be steel trusses providing the longitudinal strength to support the bridge across its three spans.

Id. Every ten feet of the structure will have a cross beam connecting the structure's two

trusses and carrying longitudinal beams which, in turn, will support the steel grating driving

surface. Id. The driving surface will be composed of two strips of3.5 feet wide, 2 inches high

steel grating with a manufacturer-claimed 82% light penetration, separated by 2.0 feet wide

open space. Id. There will be 2 feet, 2 inches from the bottom of the truss structure to the

bottom of the steel grating. Id. It will be supported on the landward ends by concrete

abutments. Id. The spanning sections will be supported by two bents of nine 14 inch piles

each, located in the inter-tidal zone. Id.

        Mr. Bunker testified that "[t]he construction methodology for [this] alternative steel

bridge will be substantially the same as that of the [originally proposed] timber pile supported

structure ...." Id., ,r 25. He testified that with the exception of the change of the bridge's

design from timber to steel, it is substantially the same size, length, and width of the original

timber structure and in substantially the same location. Id., ,r 27. However, on cross-




In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 31 of53
          Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 32 of 54



 examination at the Adjudicatory Hearing, Mr. Bunker admitted that the steel bridge will be

 50% wider. AHT, p. 56, lines 10-24; p. 57, lines 1-24; p. 58, lines 1-24; p. 59, lines 1-5.

                   2.    Mr. Barfow's Testimony on behalf ofthe Department

         Mr. Bartow is an Environmental Analyst in the Wetlands and Waterways Program in the

 Department's Southeast Regional Office with nearly 30 years of experience in the environmental

 field, 11 of which are in the wetlands permitting area: two years in the private sector and nine

 years (since 2008) with the Department. Pre-filed Testimony of Mark Bartow ("Mr. Bartow's

 PFT"), ,r 1; Exhibit 1 to Mr. Bartow' s PFT. He holds a Bachelor of Science degree in

 Environmental Science (1990) and a Master of Science degree in Plant and Soil Sciences (2000)

 from the University of Massachusetts at Amherst. Exhibit 1 to Mr. Bartow's PFT. His duties at

 the Department include reviewing NOis pursuant to the MWPA and the Wetlands Regulations,

 conducting site inspections, preparing SOCs and enforcement documents, investigating

 complaints, providing technical compliance assistance, and testifying on behalf of the

 Department at Adjudicatory Hearings. Mr. Bartow's PFT, ,r 1.

         At the Adjudicatory Hearing Mr. Bartow agreed with Mr. Bunker's testimony that the

- Petitioners' steel bridge alternative will not be substantially different from the Petitioners'

 originally proposed timber bridge. He testified that "[t]he plan change as proposed by the

 petitioner[s] ... is substantially the same" as the Petitioners' originally proposed timber

 bridge. Mr. Bartow's PFT, ,r 22. Mr. Bartow, however, did not provide a detailed explanation

for his opinion.

                 3.      Mr. Daylor's Testimony on Behalf of the Intervenor
                         Wolpe, Atkins, and Weitman Group

        I do not find persuasive Mr. Bunker's and Mr. Bartow's testimony that construction of

the Petitioners' proposed steel bridge will not be substantially different from the Petitioners'

In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 32 of53
              Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 33 of 54



 originally proposed timber bridge because, while their professional credentials are noteworthy,

 neither Mr. Bunker nor Mr. Bartow is a civil or construction engineer. 54 As a result, their

 testimony regarding the structural and engineering details of the proposed steel bridge did not

 carry as much weight as the testimony of Mr. Daylor, a Professional Engineer with substantial

civil and construction engineering experience, especially in the environmental field, who
                                                                                             I


testified on behalf of the Intervenor Wolpe, Atkins, and Weitman Group. Mr. Daylor's

testimony effectively refuted Mr. Bunker's and Mr. Bartow's testimony by demonstrating that

the Petitioners' steel bridge alternative is substantially different from their originally proposed

timber bridge.

            Mr. Daylor is a Professional Engineer with over 50 years of experience in environmental

and land development planning, design, and construction, including work on hundreds of

projects involving the protection of wetlands and coastal resources. Pre-filed Direct Testimony

of Robert F. Daylor, PE, PLS ("Mr. Daylor' s PFT'), ,r,r 1-4. 55 As a Massachusetts Professional

Engineer, Mr. Daylor is licensed by the Commonwealth's Board of Registration of Professional

Engineers and Professional Land Surveyors ("the Board") and, as such, his expert testimony at

the Adjudicatory Hearing comparing the engineering design and construction impacts of the

Petitioners' proposed steel bridge alternative to the Petitioners' originally proposed timber bridge

is subject to the Board's vigorous licensing and engineering practice requirements and carried

great weight at the Hearing. http://www.mass.gov/ocabr/licensee/dpl-boards/en/about-the-

board.html; Sunset City. supra, 2017 MA ENV LEXIS 35, at 29. He has been qualified as an


54   AHT, p. 41, lines 10-14; p. 247, lines 12-24; p. 248, lines 1-16; p. 256, lines 4-12.

55 In addition to being a Professional Engineer, Mr. Daylor is also a Professional Land Surveyor. Mr. Daylor's
PFT, 111-2. He holds a Bachelor of Science in Civil Engineering degree and a Master of Science in Civil
Engineering degree with an environmental engineering focus, from Northeastern University in Boston, and studied
at Harvard University's Graduate School of Design as a post graduate Loeb Fellow in Advanced Environmental
Studies. Id.

In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 33 of53
          Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 34 of 54



 expert witness in land development issues, hydrology, drainage design, stormwater management,

 and wetlands protection and mitigation issues in Massachusetts Superior Court, Massachusetts

 Land Court, the United States District Court for the District of Massachusetts, and the

 Massachusetts Appellate Tax Board. Mr. Daylor's PFT, ,i 6. He has testified in many

 Adjudicatory Hearings involving Wetlands and Tidelands (c. 91) permit appeals, and has

 testified on behalf of project proponents or opponents in court litigation or administrative

 appeals, including on behalf of public sector clients such as the Commonwealth. Id.

         Here, Mr. Daylor testified that "[t]he [Petitioners'] revised proposal ... to use a pre-

 fabricated steel truss bridge with spans of 50 feet, 60 feet and· 90 feet and intermediate piers

 located in the beach resource area of the intertidal zone of the arm of the Popponesset Bay

 separating Punkhom Point [from] Gooseberry Island ... will cause increased [wetlands] resource

 damage both during construction and as a result of the finished bridge itself. Id., ,i 12. He

 testified that "one example of the increased, adverse impacts from the completed, new bridge, [is

 that] both the revised Punkhorn Point abutmentand the approach to it have been enlarged, with

 resultantly greater negative impacts on protected [wetlands] resource areas." Id. He testified

 that "Sheet two of the truss bridge is significantly heavier than the [original] timber bridge

 proposal[,] ... with significantly longer spans the loads transferred to the end abutments (and

 intermediate piers) are significantly larger than the 14 foot timber spans," and, accordingly, "the

 concrete abutment and concrete approach wing walls are significantly larger." Id.

        Mr. Daylor refuted Mr. Bunker's testimony that "[t]he construction methodology

 [for the steel bridge] will be substantially the same as that of the [original] timber pile supported

 structure .... " Id., ,i 13. He testified that "[w]hile there are several manufacturers of

prefabricated steel truss bridges which can be assembled and erected at the site, that construction



  In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016 ·
  Recommended Final Decision
. Page 34 of 53
           Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 35 of 54



 methodology [for such a bridge] is 'not substantially the same' as timber short-span

 construction." Id. He based his opinion on US Army Field Manual FM 5-277, which he testified

 "is the coll1lllonly used manual for the construction of the type of [steel] bridge [that the

Petitioners are] now proposing." Id. Based on this Manual, Mr. Daylor testified that "[w]hile it

 is theoretically possible to assemble and construct the bridge from one end using a cantilever

launching technique, manpower and light construction equipment, nothing in the [project] site

allows such a technique for [a number ofJ reasons." Id.

         First, according to Mr. Daylor, "[a] single truss bay (a ten foot long section) without the

deck weigh[s] 5,520 [pounds] and requires a launching nose hay which weigh[s] 2,000

[pounds]." Id.,, 13.1. He testified that "[t]he decking and diagonal bracing adds another 3,600

[pounds] per panel," and "[a] single, completed 10 foot long bay weights over 4.5 tons which is

significantly heavier that the 14 foot timber span." Id. 56

         Second, Mr. Daylor testified that US Army Field Manual FM 5-277 "recoll1lllends [that]

the approach 'should be two lanes and straight for 150 feet'" and that the Petitioners' proposed

construction of the steel bridge fails to meet this standard because "Punkhom Point Road is only

two rods wide (33 feet) and consists of a single 10-12 foot wide track," and as a result, "[t]here is

simply no room ... to get a straight run to assemble and cantilever launch the bridge." Id.,



56 In his rebuttal testimony, Mr. Bunker contended that Mr. Daylor had overestimated the weight of the various
structural components of the proposed steel bridge by approximately 50% based on Mr. Bunker's purported review
of the manufacturer specifications for the steel bridge that the Petitioners propose to build. Rebuttal Testimony of
Thomas J. Bunker, PLS ("Mr. Bunker's Rebuttal PFT"), 12. Mr. Bunker, however, did not refute Mr. Daylor's
testimony that the steel bridge will be "significantly heavier" than the originally proposed timber bridge. On cross-
examination at the Adjudicatory Hearing, Mr. Bunker admitted that he did not perform any analysis of the weight
differential between the originally proposed timber bridge and the proposed steel bridge alternative. AHT, p. 58,
lines 20-24. I also credit and accord Mr. Daylor's testimony more weight than Mr. Bunker's testimony because as
noted above in the text, Mr. Bunker is not a civil or construction engineer while Mr. Daylor is a Professional
Engineer with over 50 years of experience in environmental and land development planning, design, and
construction, including work on hundreds of projects involving the protection of wetlands and coastal resources.
Mr. Daylor's PFT, 14.


In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 35 of53
           Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 36 of 54



 , 13.2. 57

          Third, Mr. Daylor testified that US Army Field Manual FM 5-277 provides that "[i]f the

 bridging is to be unloaded and stacked at the site - the site must be about 150 feet wide." Id.,

113.3. He testified that "[t]here is no place on Punkhom Point which could be made 150 feet

wide without clearing on private property for over [100] feet and quite possibly encroaching

upon protected wildlife habitat in an adjacent isolated wetland." Id. He stated that the 150 feet

width is necessary because US Army Field Manual FM 5-277 provides that the steel bridge must

be constructed as follows:

                  [E]ach bridge bay (10 foot long section) has to be assembled and connected to the
                  adjacent bay. Then the first bay is set on rollers on the new abutment and rolled
                  out in a "launching nose frame." Then the third bay is connected to the second,
                  etc. and the bridge is slowly pushed out towards the first pier[,] but there always
                  has to be a cantilevered section of the assembled bridge which is on the landward
                  side of the rollers which counterbalances the elevated portion of the bridge. The
                  space for the counterbalance has to be level with the bridge, and aligned straight
                  with the bridge.

Id., 113.4. Mr. Daylor testified that with respect to the Petitioners' proposed steel bridge "[t]he

bare assembly (the three forward bays in the launch nose have no decks to save weight) for a 50

foot span requires a straight assembled bridge of a length of 80 feet (30 feet counterweighted

over the land) and weighs 17.5 tons." Id. He testified that "[t]here is no place on the project site

which allows this alignment," and that "the [Petitioners'] proposed [steel] bridge has a 10%


57 At the Hearing, Mr. Bunker did not dispute Mr. Daylor's testimony that US Army Field Manual FM 5-277

"recommends [that] the approach 'should be two lanes and straight for 150 feet,"' but attempted to undercut or
minimize the value of this important engineering standard by contending that the standard "is presumably the
optimal condition under which [the steel bridge] can be constructed, but by no means a requirement." Mr. Bunker's
Rebuttal PFT, ,r 3. Mr. Bunker also contended that there is enough room at the project site to construct the steel
bridge because in his opinion the bridge can be built in 10 foot long bays, which would be added to the total
assembly one at a time from the mainland side as the structure is pushed (or pulled) toward Gooseberry Island, and
that by using this construction methodology, only 12 to 15 feet of work area will be necessary to construct the
bridge. Id. However, Mr. Bunker did not explain how this construction work could be done without the barge
delivering the bridge sections touching the bottom of the shellfish habitat that is part of the Intervenor Mashpee
Wampanoag Tribe's shellfish grant. Mr. Bunker's testimony on these engineering aspects of the proposed steel
bridge is also not persuasive given that he is not a civil or construction engineer while Mr. Daylor is such an
engineer and I credit his testimony over Mr. Bunker's testimony for the reasons set forth above in the text.

In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET~201S-016
Recommended Final Decision
Page 36 of53
           Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 37 of 54



grade which may be impossible to launch using this accepted technique because the

counterweight section has to be level with the elevated bridge." Id.

         Mr. Daylor testified that "[s]ince, in [his] professional opinion, the [project] site cannot

accommodate an assembly and launch from Punkhorn Point as Mr. Bunker testifie[d], the only

alternative is to assemble the [steel bridge] spans elsewhere, barge them to the site and then erect

them at the site by a large barge-mounted crane." Mr. Daylor's PFT, ,r 14. He testified that

alternative construction would "rais[e] a significant risk to land containing shellfish resources

from the heavy barge grounding out in the shallow creek" because "[t]he three assembled bridge

spans [would] weigh 45,600 [pounds] (22.8 tons), 54,720 [pounds] (27.4 tons), and 82,080

[pounds] (41tons) respectively," and "would most likely require both a heavy crane barge and a

second barge carrying the assembled bridge sections." Id. He testified that the Petitioners

presented "no evidence ... that these barges could even fit in the creek" and no evidence "of the

impacts of such an approach on coastal resources." Id. He testified that the Petitioners' evidence

"is completely silent on construction impacts except to [contend that the steel bridge] would be

constructed just like the timber bridge," which in "[his] opinion ... is an impossibility." Id.,

,r 15.
         C.     The Petitioners' Proposed Steel Bridge Alternative Will Increase
                Wetlands Impacts to Salt Marsh and Land Containing Shellfish.

                1.      Mr. Bunker's and Mr. Foms' Testimony on behalf of the Petitioners

                        a.      Mr. Bunker's Testimony

         Mr. Bunker testified that as a result of the Department's denial of the original proposed

Project for failing to meet the Performance Standards for work in Salt Marsh as set forth in 310

CMR 10.32, the Petitioners addressed the Department's concerns by changing the bridge's

design from a timber bridge to a structure built entirely of steel. Mr. Bunker's PFT, ,r 23. He

In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 37 of53
         Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 38 of 54



 testified that the new design addressed the Department's concerns because "[a] steel structure

 [bridge] allows for a greater span between supports and thereby enables the Petitioners to

propose a design with no piles in the Salt Marsh," and "[i]n addition, the steel structure presents

less of a profile and thereby allows greater light penetration" to the Salt Marsh. Id. The

Petitioners' other expert witness, Mr. Forns, agreed with Mr. Bunker's testimony.

                       b.      Mr. Forns' Testimony

        Mr. Forns is a Senior Environmental Scientist and principal of Applied Marine

Ecological Lab ("AMEL"), an environmental consulting firm based in Falmouth, Massachusetts.

Pre-filed Direct Testimony of Joseph M. Porns ("Mr. Porns"') PFT, ,r 1. He holds a Bachelor of

Science degree from Villanova University in Villanova, Pennsylvania (1966). Exhibit A to Mr.

Porns' PFT. For nearly 40 years.(since 1978), he has provided consulting and support services to

various entities, including government agencies, industry, and private organizations on projects

involving marine pollution and ecological issues. Id., ,r 1. He has extensive experience in

wetlands and marine resource assessments, multivariate ecological investigations, aquaculture

projects, oil and hazardous materials analyses, geotechnical groundwater contamination

evaluations, and coastal marine process design engineering. Id., ,r 2.

       Mr. Forns testified that he is knowledgeable of the environmental conditions at the

Property as a result of having reviewed the Petitioners' NOi for the original proposed Project,

Original Project Plan, and Revised Project Plan, and conducting an environmental assessment of

the site with particular emphasis on the Salt Marsh habitats that the Department identified in its

SOC denying the original proposed Project. Id., PFT, ,r 3. He testified that the Revised Project

Plan directly addresses the impacts to Salt Marsh and potential shading impacts to Salt Marsh




In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 38 of53
          Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 39 of 54



 habitat that the Department identified in its SOC denying the original proposed Project based on

the timber bridge design. Id., 1 4.

        Mr. Forns testified that "[a]ny realistic evaluation of potential adverse impacts [to Salt

Marsh] due to diminished sunlight ... needs to incorporate the overall health of the [Salt Marsh]

system as a whole, as well as any incidental shading." Id., 115. He opined that "[g]iven the

open spaced deck surface, separation of steel grated decking, and the elevation of the decking

above the marsh surface, it is unlikely there will be any measurable destruction of salt marsh

habitat or adverse impact to the underlying marsh surfaces or overall salt marsh system (1.5 acres

on the island and 100+/- acres on the mainland)." Id. However, while contending that the

decking on the steel bridge alternative will allow for greater light penetration to the Salt Marsh

than the originally proposed timber bridge, Mr. Forns admitted on cross-examination at the

Adjudicatory Hearing that the "bridge decking [for the steel bridge] doesn't differ" from the

decking for the timber bridge. AHT, p. 102, lines 15-23.

        Mr. Porns testified that "[the] [m]itigation proposed [by the Petitioners] for any potential

impacts resulting from this project on all associated resource areas will enhance the vitality of

this salt marsh system," and that the "[t]ransplanting and relocation of salt marsh plants to

identified disturbed areas as identified in the [Petitioners' mitigation plan] will result in no net

losses to the existing indigenous salt marsh habitat and will actually increase the overall area of

viable and productive salt marsh habitat." Id., 117. He testified that the Petitioners' steel bridge

alternative will not destroy any Salt Marsh as the Department had previously concluded

regarding the originally proposed timber bridge because ''the [steel] structure [alternative] allows

for the spanning of the Salt Marsh and eliminates all piles from the Salt marsh." Id., 119.

However, on cross-examination at the Adjudicatory Hearing, he admitted that the proposed steel



In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final _Decision
Page 39 of53
         Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 40 of 54



 bridge will span over Land Containing Shellfish and the Intervenor Mashpee W ampanoag

 Tribe's shellfish grant area. AHT, p. 113, lines 8-10.

        Mr. Foms attempted to minimize the steel bridge's impacts to Land Containing Shellfish

by testifying that "this portion of Popponesset Bay is closed to shellfishing" and that "[he] found

no measurable quantities of shellfish [exist] within the project site." Mr. Foms' PFT, ,r 8. As

discussed below, Mr. Foms' testimony was effectively refuted by Mr. Daylor's and Ms. Ball's

testimony.

                2.     Mr. Bartow's Testimony on behalf of the Department

        Mr. Bartow agreed with Mr. Bunker's and Mr. Forns' testimony that the Petitioners'

proposed steel bridge alternative will decrease impacts to protected wetlands areas at the Project

site. Specifically, he testified that the Petitioners' Revised Project Plan meets the Performance

Standards for work in Salt Marsh at 310 CMR 10.32 because the Plan's proposed steel bridge:

"(a) ... eliminates pilings in (S]alt Marsh and (b) is an open grate design which minimizes

shading." Mr. Bartow's PFT, ,r 21. He testified that "[t]he open grate design reportedly will

allow greater than 50% light penetration to the salt marsh vegetation below [the structure]," and

"that the revised design would not result in any adverse effects to the salt marsh." Id.

        Mr. Bartow also testified that construction of the Petitioners' steel bridge would also

satisfy the Wetlands Regulations' Performance Standards for two other protected wetlands areas:

Land Containing Shellfish and Coastal Beach/Tidal Flat Id., fl 23-24. With respect to Land

Containing Shellfish, he testified that the Petitioners' steel bridge alternative "would meet the

performance standards for [work in] Land Containing Shellfish [because] the petitioner[s]

propos[e] to remove and relocate any individual shellfish in the area of the proposed piles and

because [this protected wetlands area] would be returned substantially to its former productivity



In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page40of53
            Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 41 of 54



 in less than one year from commencement [of work] in accordance with 310 CMR 10.34(5)."

 Id., PFT, ,r 23. 58 With respect to Coastal Beach/Tidal flat, he testified that that the Petitioners'

 steel bridge alternative "would meet the performance standards for [this protected wetlands area

 as set forth] at 310 CMR 10.27(3) and 10.27(6)" because ''the [bridge's] pilings located in [that

 area as] shown on the Revised Plan ... would not have an adverse effect on [that] ... area ...

 based on [his] observations ... at the time of [his] site inspection and [his] experience." Id.,

 ,r 24.   He testified that "[he] believe[s] the area is a low energy environment," that "[he] [neither]

 observe[d] any evidence of erosion, scour, or sedimentation," nor "observe[ d] any strong current

 or tidal action in the vicinity of the project." Id. He testified "that any affects created by the

 [bridge's] pilings would be negligible and small enough to be disregarded as defined at 310

CMR 10.23 under Adverse Effect." Id.

           Lastly, Mr. Bartow opined that that the Petitioners'. proposed steel bridge alternative will

not adversely affect Salt Marsh, Land Containing Shellfish, and Coastal Beach/Tidal Flat based

on his August 27, 2015 "observ[ation] [of] a steel grate bridge in Barnstable[, Massachusetts] of

a design similar to that [of the Petitioners'] proposed [steel·bridge as depicted] in the

[Petitioners'] Revised [Project] Plan." Id., ,r 25. He testifiedthat "[t]he bridge crosses an

intermittent stream and Bordering Vegetated Wetland[s] surrounded by mature trees," and that

"[b]ased on [his] observations, [he] believe[s] that the bridge is not adversely impacting the

[protected wetlands] resource areas that it spanned." Id.

                  3.      Mr. Daylor's Testimony on Behalf of the Intervenor
                          Wolpe, Atkins, and Weitman Group and
                          Ms. Ball's Testimony on Behalf of the
                          Intervenor Mashpee Wampanoag Tribe Group


 Mr. Bartow testified as such even though, as Ms. Ball noted in her testimony, the Intervenor Mashpee
58

Wampanoag Tribe has an exclusive shellfish grant in the area.


In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page41 of53
           Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 42 of 54



          I do not find persuasive Mr. Bunker's, Mr. Porns', and Mr. Bartow's testimony that the

 Petitioners• proposed steel bridge alternative will decrease impacts to wetlands areas at the

Project site because their testimony was effectively refuted by Mr. Daylor's testimony on behalf

of the Intervenor Wolpe, Atkins, and Weitman Group and Ms. Ball's testimony on behalf of the

Intervenor Mashpee Wampanoag Tribe Group. Mr. Daylor's and Ms. Ball's testimony

demonstrated that construction of the steel bridge will increase impacts to Salt Marsh and Land

Containing Shellfish.

                         a.      Mr. Daylor's Testimony

           As noted previously, Mr. Daylor testified that "[t]he [Petitioners'] revised proposal ... to

use a pre-fabricated steel truss bridge with spans of 50 feet, 60 feet and 90 feet and intermediate

piers located in the beach resource area of the intertidal zone of the arm of the Popponesset Bay

separating Punkhorn Point [from] Gooseberry Island ... will cause increased [wetlands] resource

damage both during construction and as a result of the finished bridge itself. Mr. Daylor's PFT,

,r 12.   He testified that "one example of the increased, adverse impacts from the completed, new

bridge, [is that] both the revised Punkhorn Point abutment and the approach to it have been

enlarged, with resultantly greater negative impacts on protected [wetlands] resource areas." Id.

He testified that "Sheet two of the truss bridge is significantly heavier than the [original] timber

bridge proposal[,] ... with significantly longer spans the loads transferred to the end abutments

(and intermediate piers) are significantly larger than the 14 foot timber spans," and, accordingly,

"the concr~te abutment and concrete approach wing walls are significantly larger." Id.

          Mr. Daylor also testified that "the [project] site cannot accommodate an assembly and

launch [of the steel bridge] from Punkhom Point as Mr. Bunker testifie[d]," and as a result, "the

only alternative is to assemble the [steel bridge] spans elsewhere, barge them to the site and then



In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page42 of53
           Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 43 of 54



 erect them at the site by a large barge-mounted crane." Mr. Daylor's PFT, ,r 14. He testified that

 alternative construction would "rais[e] a significant risk to land containing shellfish resources

 from the heavy barge grounding out in the shallow creek" because "[t]he three assembled bridge

 spans [would] weigh 45,600 [pounds] (22.8 tons), 54,720 [pounds] (27.4 tons), and 82,080

 [pounds] (41tons) respectively," and "would most likely require both a heavy crane barge and a

second barge carrying the assembled bridge sections." Id. He testified that the Petitioners

presented "no evidence ... that these barges could even fit in the creek" and no evidence "of the

impacts of such an approach on coastal resources." Id.

                           b.      Ms. Ball's Testimony

         Ms. Ball is a Project Manager and Senior Ecologist at the Horsley Witten Group, Inc., an

environmental consulting firm in Sandwich, Massachusetts, with more than 20 years of

significant professional experience as a wetlands consultant. Ms. Ball's PFT, ,r 1. Her expertise

is in wetlands science, botany, ecology, rare species and wildlife habitat assessments, impact

assessment, wetlands permitting, and environmental policy evaluation. Id. She holds a Bachelor

of Science degree in Biology from Muhlenberg College in Allentown, Pennsylvania (1991) and a

Master of Science degree in Plant Biology from the University of Massachusetts, Amherst,

Massachusetts (1994). Id., ,r 2; Exhibit I to Ms. Ball's PFT.

        Ms. Ball also is a Professional Wetland Scientist ("PWS"), certified through the Society

of Wetland Scientists ("SWS"), 59 and a Certified Wetland Scientist in the State of New

Hampshire based on a certification process which has an eligibility component and requires both




59
 The Society of Wetland Scientists is an international organization based in Madison, Wisconsin with over 3,000
members whose mission "is to promote widerstanding, conservation, protection, restoration, science-based
management, and sustainability of wetlands." http://www.sws.org/About-SWS/overview.html.


In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 43 of53
             Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 44 of 54



 written and field examinations. 60 Ms. Ball's PFT, ,r 3. She is a member of SWS and the

 Association of Massachusetts Wetland Scientists ("AMWS"), 61 two professional organizations

 that promote wetland science and policy and the exchange of information related to wetlands.

 Id., ,r 4. She is also a member of the Board of Directors for the Massachusetts Association of

 Conservation Commissions ("MACC"), a state-wide organization dedicated to providing

environmental education and training for members of local Conservation Commissions

and advocating for environmental protection. Id.

            During the course of her career, Ms. Ball has performed hundreds of field delineations of

coastal and freshwater wetlands resource areas in accordruice with federal, state, and local

delineation requirements. Id., ,r 5. She has also prepared numerous permit applications, written

project narratives, and reviewed projects on behalf of local Conservation Commissions requiring

federal, state, and/or local permits pursuant to laws, regulations, and policies governing wetlands

protection, including the MWPA and the Wetlands Regulations. Id. She frequently appears

before local Conservation Commissions and state and federal regulatory authorities as a project

representative or as a municipal consultant. Id. She has also served as an expert witness in the

areas of wetland delineation and has provided expert testimony in evidentiary Adjudicatory

Hearings involving Department issued wetlands permits and has served as an expert witness in

Massachusetts Land Court. Id., ,r 6.

           Ms. Ball testified that she is very familiar with the Petitioners' original Project Plan and

revised Project Plan as a result of having served as the Intervenor Mashpee Wampanoag Tribe's



60   See https://www.nhes.nh.gov/elmi/products/licertocc/documents/wetlands.pdf.

61 AMWS was established in 1991 and is comprised of wetlands professionals from a number of states, including
Massachusetts, Connecticut, Rhode Island, New Hampshire, and Maine, who have diverse expertise in the wetlands
field. http://www.arnws.org/the_organization.html. "[Its] members are wetland scientists, soil evaluators,
engineers, conservation commission agents, regulatory officials[,] and other environmental professionals." Id.

In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 44 of53
           Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 45 of 54



 wetlands expert since September 2014, when the Petitioners first presented their original Project

Plan to the MCC. Id., ,r,r 7-8. As part of her environmental consulting work for the Tribe, she

visited the project site on September 26, 2014 with Mr. Green, the Tribe·'s Director of Natural

Resources, accessing the site from the Town Landing at the end of Punkhorn Point Road and

traversing the channel between the mainland and the Salt Marsh surrounding Gooseberry Island.

Id., ,r 8. During the site visit, she observed the expanse of Salt Marsh along the Mashpee

mainland and surrounding Gooseberry Island, and the approximate location of the proposed

bridge. Id. She also observed several members of the Intervenor Mashpee Wampanoag Tribe

gathering and tending to harvested shellfish (primarily oysters) and observed shellfish along the

sediment surface, growing among the Salt Marsh grasses, and in the waters. Id.

         Ms. Ball testified that the Project site is located within an area that is mapped as shellfish

habitat by the Town of Mashpee and DMF and also protected under the Intervenor Mashpee

Wampanoag Tribe's Private Shellfish Grant thafit received from the Town in 1977 pursuant to

G.L. c. 130, §§ 57 - 68A. Id., ,r 9. 62 She testified that the Tribe's Shellfish Grant is valid

through 2027 and occupies the entirety of the tidal creek between the Mashpee mainland at

Punkhorn Point Road and Gooseberry Island and nearly encircles the Island. Id.

         Ms. Ball testified that under the Wetlands Regulations at 310 CMR 10.32(1 ), "Salt

marshes are significant to protection of marine fisheries, wildlife habitat, and where there are


62Mr. Green, the Intervenor Mashpee Wampanoag Tribe's Assistant Director ofNatural Resources, corroborated
Ms. Ball's testimony. Pre-filed Direct Testimony of George "Chuckie" Green ("Mr. Green's PFT"}, ,i,r 1-2. He
testified that the Tribe "has operated a shellfish grant around Gooseberry Island and in Popponesset Bay Proper
since 1977." Id., ,r 2. He testified that "[i]n 2008 the Tribe was awarded a Tribal Wildlife Grant (TWG) and
established the Popponesset Bay Restoration Project," which "was designed to improve water quality by the creation
of a sustainable oyster aquiculture farm to reduce nitrogen in the estuary." Id., ,r 3. He testified that "[i]n 2012 the
Tribe received the [federal Environmental Protection Agency's ("EPA")] Environmental Merit Award for
demonstrating that [the Tribe] could assist in restoration through this process," and that ''[t]he Tribe sustains this
project through the sale of shellfish which could be affected with the [Applicant's] introduction ofa Bridge, house
and septic system" at the project site. Id., ,r 4.


In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 45 of53
             Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 46 of 54



 shellfish, to protection of land containing shellfish," and as a result, "any destruction of the salt

 marsh that would have an adverse effect on the productivity of the salt marsh, in turn, would also

 directly impact the productivity of Land Containing Shellfish." Id., ,r 14. Under the Wetlands

 Regulations at 310 CMR 10.34(4), "[e]xcept as provided in 310 CMR 10.34(5), 63 any project on

 land containing shellfish shall not adversely affect such land or marine fisheries by a change in

the productivity of such land caused by: ... changes in water quality, including, but not limited

to, other than natural fluctuations in the levels of salinity, dissolved oxygen, nutrients,

temperature or turbidity, or the addition of pollutants." Id.

           Ms. Ball supported her testimony that the project area is Land Containing Shellfish by

relying on a March 27, 2014 letter written by DMF that assessed the detrimental impact that the

Applicant's construction of a timber bridge would have on that area. Ms. Ball's PFT, ,r 15;

Exhibit 6 to Ms. Ball's PFT. DMF stated the following in the letter, which I find to be also

pertinent to the Petitioners' steel bridge alternative.

           DMF confirmed that "[t]he Mashpee Wampanoag Tribe possesses a shellfish grant that is

located on the north, east, and south-facing sides of Gooseberry Island [that] ... has been in

operation since the 1970's." Exhibit 6 to Ms. Ball's PFT. DMF stated that the Tribe was

"currently grow[ing] out American oysters [at t~e project site], but [wanted] the opportunity to

grow out other shellfish species as welL" Id. DMF stated that "[q]uahogs were stocked on the

south side of [Gooseberry] [I]sland while soft shell clam seed was planted on the north side of



63   310 CMR 10.34(5) provides that:

           Notwithstanding the provisions of310 CMR 10.34(4), projects which temporarily have an adverse effect
           on shellfish productivity but which do not permanently destroy the habitat may be pennitted if the land
           containing shellfish can and will be returned substantially to its former productivity in less than one year
           from the commencement of work, unless an extension of the Order of Conditions is granted, in which case
           such restoration shall be completed within one year of such extension.


In the Matter of Gooseberry Island Trust and SN Trust, OADR DocketNo. WET-2015-016
Recommended Final Decision
Page 46 of53
           Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 47 of 54



 the island." Id. 64 DMF stated that although "[t]he waters surrounding Gooseberry Island are

 classified 'Conditionally Approved,'" meaning that "shellfish may not be harvested from April 1

 to October 31 of any year," this classification "does not negate its value as shellfish habitat." Id.

 Additionally, DMF stated that while shellfish cannot be harvested during that period, the

 shellfish "nevertheless serve as important brood stock for the area and provide forage for

 numerous other species of finfish and invertebrates." Id.

          Ms. Ball testified that the Petitioners' Revised Project Plan "proposes a steel span bridge

that avoids the placement of pilings within Salt Marsh with a narrower profile that allegedly

allows for greater light penetration," but that "this revised design introduces the potential for

additional adverse effects on the coastal resource areas that must be considered." Ms. Ball's

PFT, ,r 20. She testified that "[i]n [her) opinion, direct avoidance of salt marsh impacts alone

would not eliminate impacts to salt marsh .... ". Id., ,r 21. She testified that "[tJhe revised bridge

design is supported by two 9 x 14-inch pile bent supports with concrete bridge abutments at

either end [that] ... would continue to be placed within close proximity to the Salt Marsh- as

close as 3 to 4 feet on the eastern-most pile bent structure." Id. She testified that "[t]he

placement of these massive structures in close proximity to the Salt Marsh in a Velocity Zone

raises concerns regarding the potential for ice build up around the pilings during winter months,

which has the potential to scour the Salt Marsh, leading to adverse effects on the productivity of

the salt marsh." Id. She testified that "[a]dditional considerations for potential adverse effects

on the Salt Marsh include the potential for accumulation of debris following storm events that

could be exacerbated by the proximity of the pile bent supports to the Salt Marsh." Ms. Ball's

PFT, ,r 21.

64Mr. Green testified that "[s]oftshell claims exist within the footprint of the bridge and [the Intervenor Mashpee
Wampanoag Tribe's] members partake in Sustenance Harvest ofribbed mussels, softshell clams, and quahogs
annually." Mr. Green's PFT, 18.

In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page47 of53
          Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 48 of 54



         Ms. Ball took issue with Mr. Bunker's and Mr. Porns' testimony that the Petitioners'

steel bridge alternative will result in decreased impacts to wetlands resources compared to the

initial timber bridge design. Id., ,r,r 22-26. Specifically, she refuted their testimony that the open

grating system in the deck of steel bridge will result in greater light penetration to the underlying

Salt Marsh surface than the originally proposed timber bridge. Id. She testified that Mr. Bunker

and Mr. Porns "overlooked ... that the intended advantages for using open grid planking to

allow light penetration to vegetation beneath are overshadowed by the potential for vehicular

pollutants to fall through the open grating and onto the sensitive resources below." Id., ,r 23.

She testified that "[w ]hile this type of design may be appropriate for a smaller dock or pier that

supports only foot traffic, this may not be an appropriate design in the context of this project."

Id.

         Ms. Ball also refuted Mr. Bunker's and Mr. Porns testimony by relying on a recent

(2012) study on alternative decking materials for elevated structures over Salt Marshes that was

conducted in Georgia by the University of Georgia's Skidaway Institute of Oceanography ("the

Skidaway Institute Study"). 65 Ms. Ball's PFT, ,r 24; Exhibit 8 to Ms. Ball's PFT. The Skidaway

Institute Study "revealed that open grating on elevated structures offer very little amelioration in

terms of shading to underlying vegetation." Ms. Ball's PFT, ,r 24; Exhibit 8 to Ms. Ball's PFT.

Specifically, the results of the Skidaway Institute Study demonstrated that "alternative decking

65 The University of Georgia's Skidaway Institute of Oceanography "is a multidisciplinary research and training
institution located on Skidaway Island near Savannah[,] [Georgia], which "was founded in 1967 ... to conduct
research in all fields of oceanography." http://www.skio.uga.edu/about/uga-skidaway-institute-story. "The
lnstitute's primary goals[,] [include] further[ing] [the] understanding of marine and environmental processes, [and]
conduct leading-edge research on coastal and marine systems .... " Id. "Institute scientists conduct basic research
across a broad range of subdisciplines, covering not only local economic and environmental issues, but also global
processes and phenomena ...." Id. The Institute's research activities are funded by federal and state agencies,
including by the National Science Foundation ("NSF"), the National Oceanic and Atmospheric Administration
("NOAA"), the U.S. Department of Energy ("DOE"), the U.S. Environmental Protection Agency ("EPA"), the
Office of Naval Research ("ONR"), and the Georgia Department ofNatural Resources. Id.



In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 48 of53
         Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 49 of 54



 materials do not ameliorate the impacts of dock shading" and that the ''the elevation of the sun is

 only high enough to allow sunlight to penetrate through grated materials during spring, when

 [sunlight] penetration is relatively limited, and during summer, when penetration is at its

greatest." Ms. Ball's PFT, ,r 24; Exhibit 8 to Ms. Ball's PFT, at p. 4. The Skidaway Institute

Study noted that "[e]ven [during the summer], grated materials provide less than 10% additional

PAR [photosynthetically active radiation, i.e., light level intensity] under docks when compared

to a traditional planked walkway." Id. The Skidaway Institute Study also pointed out that

"[b]ecause the elevation of the sun is related to latitude, [the study's] results are applicable from

Skidaway Island [in Georgia] north along the US east coast." Id. Ms. Ball testified that

"[r]esults in northern latitudes would [be] ... lesser light penetration beneath this alternative

grate decking." Ms. Ball's PFT, ,r 24.

        Ms. Ball testified that "[b]ased upon the results of [the Skidaway Institute Study], ... the

proposed [steel bridge alternative due], in part due to its massive size and its east-west

orientation, would continue to shade the underlying salt marsh vegetation, and lead to adverse

effects on the productivity of the Salt Marsh and the [growth]. and composition of the salt marsh

vegetation." Id., ,r 25. As a result, Ms. Ball opined that she "[did] not believe that the revised

bridge design would be protective of the Salt Marsh or the other adjacent coastal resource areas

or the interests they protect under the [MWPA]." Id., ,r 26. She testified that "[w]hile the project

would avoid direct Salt Marsh impacts, ... [the] design would not address the long term adverse

effects on the water quality and the potential for Salt Marsh degradation that continues to

prohibit the ability of this project to meet the performance standards under the ... Wetlands ...

Regulations." Id.




In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 49 of53
          Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 50 of 54



        Ms. Ball also took issue with the Petitioners' mitigation plan to provide "salt marsh

restoration/re-vegetation" to mitigate for the steel bridge's impacts to Salt Marsh. Id.,, 29. She

testified that "rather than serving as mitigation, this mitigation plan will likely have unintended

consequences and impacts on ... Coastal Beach/Tidal Flats and Land Containing Shellfish and

areas designated as part of the Tribe's Aquaculture Grant," and, as a result, "[a]ny claims that the

[revised] proposed project would improve existing conditions, would therefore be flawed." Id.

                                          CONCLUSION

        Based on the testimonial and documentary evidence introduced at the Adjudicatory

Hearing as discussed above, I recommend that the Department's Commissioner issue a Final

Decision: (1) affirming the Department's SOC denying the Petitioners' original proposed Project

because the Petitioners waived any objections to the SOC by submitting a Revised Project Plan:

to the Department in this appeal; and (2) denying review and approval of the Petitioners' Revised

Project Plan pursuant to the Department's Plan Change Policy because the Petitioners' proposed

steel bridge alternative is substantially different from their originally proposed timber bridge and

increases wetlands impacts to Salt Marsh and Land Containing Shellfish. As a result, the

Petitioners' Revised Project Plan cannot be reviewed and approved in this appeal, but must be

submitted to the MCC for review pursuant to a new NOI.



Date: D   ,,/t,/t1--                                ~,A,/1-J;__
                                                      Salvatore M. Giorlandino
                                                      c;hief Presiding Officer



                       NOTICE-RECOMMENDED FINAL DECISION




In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 50 of53
         Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 51 of 54



         This decision is a Recommended Final Decision of the Chief Presiding Officer. It has

 been transmitted to the Commissioner for his Final Decision in this matter. This decision is

 therefore not a Final Decision subject to reconsideration under 310 CMR l.01(14)(d) and/or

 14(e), and may not be appealed to Superior Court pursuant to G.L. c. 30A. The Commissioner's

Final Decision is subject to rights of reconsideration and court appeal and will contain a notice to

that effect. Because this matter has now been transmitted to the Commissioner, no party and no

other person directly or indirectly involved in this administrative appeal shall neither (1) file a

motion to renew or reargue this Recommended Final Decision or any part of it, nor

(2) communicate with the Commissioner's office regarding this decision unless the

Commissioner, in his sole discretion, directs otherwise.




In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 51 of53
          Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 52 of 54



                                          SERVICE LIST

                Petitioners/Applicants:       Gooseberry Island Trust and
                                              SN Trust;

                               Legal representative:         Brian J. Wall, Esq.
                                                             Troy Wall Associates
                                                             90Route 6A
                                                             Sandwich, MA 02563
                                                      e-mail: bjw@troywallassociates.com.;


                The Local Conservation Commission:     Mashpee Conservation Commission
                                         c/o    Andrew R. McManus , Conservation Agent
                                                Cynthia Bartos , Administrative Secretary
                                                16 Great N eek Road North
                                                Mashpee, MA 02649
                                                e-mail: amcmanus@mashpeema.gov ,
                                                       conservation@mashpeema.gov;

                               Legal Representatives:        Patrick J. Costello, Esq.
                                                             Kathleen E. Connelly, Esq.
                                                             Louison, Costello, Condon &
                                                             Pfaff, LLP
                                                             101 Summer Street
                                                                   .          .

                                                             Boston, MA 02110
                                                             e-mail: Pcostello@lccplaw.com
                                                             e-mail: KConnolly@lccplaw.com;

               Intervenors Robert A. Wolpe, Michelle A. Wolpe, James C.
               Atkins, Jr., and John J. Weitman:

                       Legal Representatives:         Brian M. Hurley, Esq.
                                                      John E. Bowen, Esq.
                                                      Rackemann, Sawyer & Brewster
                                                      160 Federal Street
                                                      Boston, MA 02110
                                                      e-mail: bhurley@rackemann.com
                                                      e-mail:jbowen@rackemann.com;

               (continued next page)




In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 52 of53
         Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 53 of 54



                (continued from preceding page)

                lntervenors Mashpee Wampanoag Tribe and 12 of its Tribal Members:

                        Legal Representatives:        Mark C. Tilden, Esq.
                                                      Tilden Toelupe LLC
                                                      300 E Miller Ct
                                                      P.O. Box 1296
                                                      Castle Rock, CO 80 I 04
                                                      e-mail: mtilden@tildentoelupe.com;

                The Department:       Jim Mahala, Section Chief, Wetlands Program
                                      MassDEP/Southeast Regional Office
                                      Bureau of Water Resources
                                      20 Riverside Drive
                                      Lakeville, MA 0234 7
                                      e-mail: Jim.Mahala@state.ma.us;

                                      Mark Bartow, Wetlands Analyst
                                      MassDEP/Southeast Regional Office
                                      Bureau of Water Resources
                                      20 Riverside Drive
                                      Lakeville, MA 0234 7;
                                      e-mail: Mark.Bartow@state.ma.us;

                       Legal Representative:          Danah Tench, Deputy General Counsel
                                                      MassDEP/Office of General Counsel
                                                      One Winter Street
                                                      Boston, MA 02108;
                                                      e-mail: Danah.Tench@state.ma.us;.

cc:    Shaun Walsh, Chief Regional Counsel
       MassDEP/Southeast Regional Office
       Office of General Counsel
       20 Riverside Drive
       Lakeville, MA 02347
       e-mail: Shaun. Walsh@state.ma. us;

       Leslie DeFilippis, Paralegal
       MassDEP/Office of General Counsel
       One Winter Street
       Boston, MA 02108.




In the Matter of Gooseberry Island Trust and SN Trust, OADR Docket No. WET-2015-016
Recommended Final Decision
Page 53 of53
                         Case 1:21-cv-10718-JGD Document 9-4 Filed 06/30/21 Page 54 of 54

                         Commonwealt h of M assachu setts
                         Executive Office of Ener gy & Environmenta l Affairs


                         Departm ent of Environmental Protection
                         One W inter Street Boston, MA 02 108 • B1 7-292-5500

Charles D. Baker                                                                                                                                    Matthew A. Beaton
Governor                                                                                                                                                    Secretary

Karyn E. Polito                                                                                                                                         Martin Suuberg
Li euten_a nt Governor                                                                                                                                  Commissioner




                                                                                                      June 22, 2017
         In the Matter of                                                                           Docket No. WET-2015 -016
         Gooseberry Island Trust and                                                                File No . SE 43-2773
         SN Trust                                                                                   Mashpee




                                                                   FINAL DECISION



                    I adopt the Recommended Final Decision of the Presiding Officer. The parties to this

         proceeding are notified of their right to file a motion for reconsideration of this decision,

         pursuant to 310 CMR 1.01(14)(d). The motion must be filed with the Case Administrator and

         served on all parties within seven business days of the postmark date of this decision. A person

         who has the right to seek judicial review may appeal this decision to the Superior Court pursuant

         to M.G.L. c. JOA, §14(1). The complaint must be filed in the Court within thirty days of receipt

         of this decision.




             Thi s Informati on Is avallaQI~ In alternat.e format. Contact Michelle Water$-Ekanem, Director of Qiverslty/Clvil Rights 111 617 ,292-575 1.
                                                               TTY# MassRel11y service 1-800 -439 -2370
                                                                    Mass DEP Webslle: www.mass.gov/dep
                                                                      Prlntecl on Recycled Paper
